Exhibit 10.6

EXECUTION VERSION

 

 

 

CROSSING LIEN INTERCREDITOR AGREEMENT

dated as of August 26, 2019

between

U.S. BANK NATIONAL ASSOCIATION,

as Cash Flow Collateral Representative

and

JPMORGAN CHASE BANK, N.A.,

as ABL Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     2  

SECTION 1.1

  Defined Terms      2  

SECTION 1.2

  Other Definition Provisions      15  

ARTICLE 2. LIEN PRIORITY

     16  

SECTION 2.1

  [Reserved]      16  

SECTION 2.2

  [Reserved]      16  

SECTION 2.3

  Priority of Liens      16  

SECTION 2.4

  Restrictions on Enforcement of Liens; Prohibition on Contesting Liens      18
 

SECTION 2.5

  Waiver of Right of Marshaling      23  

SECTION 2.6

  Discretion in Enforcement of Liens      23  

SECTION 2.7

  Amendments to Cash Flow Collateral Documents and ABL Documents; and Discretion
in Enforcement of Cash Flow Collateral Obligations and ABL Obligations      25  

Without in any way limiting the generality of Section 2.6,

     25  

SECTION 2.8

  Insolvency or Liquidation Proceedings      26  

SECTION 2.9

  [Reserved]      31  

SECTION 2.10

  No New Liens      31  

SECTION 2.11

  Confirmation of Subordination in Security Documents      32  

ARTICLE 3. ACTIONS OF THE PARTIES; APPLICATION OF PROCEEDS

     32  

SECTION 3.1

  Agent for Perfection      32  

SECTION 3.2

  Release of Liens on Collateral      33  

SECTION 3.3

  Sharing of Information and Access      35  

SECTION 3.4

  Application of Proceeds      35  

SECTION 3.5

  Insurance      39  

SECTION 3.6

  Actions Upon Breach      39  

SECTION 3.7

  Inspection Rights      40  

SECTION 3.8

  Additional Cash Flow Collateral Debt      41  

SECTION 3.9

  Hedging Obligations and Bank Product Obligations      42  

ARTICLE 4. [RESERVED]

     45  

ARTICLE 5. IMMUNITIES OF THE PARTIES

     45  

SECTION 5.1

  Notice of Acceptance and Other Waivers      45  

SECTION 5.2

  No Warranties or Liability      46  

SECTION 5.3

  Information Concerning Financial Condition of the Credit Parties      47  

SECTION 5.4

  Capacities      47  

ARTICLE 6. [RESERVED]

     47  

ARTICLE 7. MISCELLANEOUS PROVISIONS

     47  

SECTION 7.1

  Amendment      47  

 

i



--------------------------------------------------------------------------------

SECTION 7.2

  Representations      48  

SECTION 7.3

  Further Assurances      48  

SECTION 7.4

  Subrogation      48  

SECTION 7.5

  [Reserved]      49  

SECTION 7.6

  Successors and Assigns      49  

SECTION 7.7

  Delay and Waiver      49  

SECTION 7.8

  Notices      49  

SECTION 7.9

  Notice Following Discharge of Cash Flow Collateral Obligations and Discharge
of ABL Obligations      51  

SECTION 7.10

  Entire Agreement      51  

SECTION 7.11

  Cash Flow Collateral Representative and ABL Agent; Notice of Cash Flow
Collateral Representative or ABL Agent Change      51  

SECTION 7.12

  Provisions Solely to Define Relative Rights      52  

SECTION 7.13

  Intercreditor Agreement; Conflicts      52  

SECTION 7.14

  Actions Upon Breach; Specific Performance      52  

SECTION 7.15

  Severability      53  

SECTION 7.16

  Section Headings      53  

SECTION 7.17

  [Reserved]      53  

SECTION 7.18

  Governing Law      53  

SECTION 7.19

  Consent to Jurisdiction      54  

SECTION 7.20

  Waiver of Jury Trial      54  

SECTION 7.21

  Counterparts      55  

SECTION 7.22

  Continuing Nature of this Agreement      55  

SECTION 7.23

  Insolvency      56  

SECTION 7.24

  Additional Credit Parties      56   EXHIBIT A – Additional Cash Flow
Collateral Debt Designation    EXHIBIT B – Additional [ABL] [Cash Flow
Collateral] Obligation Designation    EXHIBIT C – Replacement ABL Agent
Intercreditor Joinder   

 

ii



--------------------------------------------------------------------------------

CROSSING LIEN INTERCREDITOR AGREEMENT dated as of August 26, 2019 among U.S.
BANK NATIONAL ASSOCIATION, as Cash Flow Collateral Representative (in such
capacity and together with its permitted successor and assigns in such capacity,
and as further defined below, the “Cash Flow Collateral Representative”), and
JPMORGAN CHASE BANK, N.A., as ABL Agent (in such capacity and together with its
permitted successors and assigns in such capacity, and as further defined below,
the “ABL Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Original ABL Credit Agreement, the ABL Lenders have
agreed to make certain loans and other financial accommodations to or for the
benefit of the ABL Borrowers.

WHEREAS, the ABL Borrowers and the other ABL Grantors intend to secure the
Obligations under the ABL Credit Agreement and any other ABL Obligations with
Liens on all present and future Collateral to the extent that such Liens have
been provided for in the applicable ABL Security Documents.

WHEREAS, Gogo Intermediate Holdings LLC, a Delaware limited liability company
(the “Company”), and Gogo Finance Co. Inc., a Delaware corporation (the
“Co-Issuer” and, together with the Company, the “Issuers”), have issued 9.875%
Senior Secured Notes due 2024 in an aggregate principal amount of $905.0 million
(the “Notes”) pursuant to an Indenture dated as of April 25, 2019 (such date,
the “Issue Date”; and such Indenture, as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Original Cash Flow Collateral Agreement”) among the Issuers, the guarantors
party thereto and U.S. Bank National Association, as trustee.

WHEREAS, the Issuers and the other Cash Flow Collateral Grantors have secured
the Obligations under the Original Cash Flow Collateral Agreement, and intend to
secure any future Cash Flow Collateral Obligations, with Liens on all present
and future Collateral to the extent that such Liens have been provided for in
the applicable Cash Flow Collateral Security Documents.

WHEREAS, pursuant to this Agreement, the Credit Parties may, from time to time,
designate certain additional Indebtedness of any Credit Party as “Additional
Cash Flow Collateral Debt” or additional Cash Flow Collateral Obligations by
complying with the procedures set forth in Section 3.8 or 3.9, as applicable,
hereof.

WHEREAS, each of the ABL Agent (on behalf of the ABL Secured Parties) and the
Cash Flow Collateral Representative (on behalf of the Cash Flow Collateral
Secured Parties) and, by their acknowledgment hereof, the ABL Grantors and the
Cash Flow Collateral Grantors, desire to agree to the relative priority of Liens
on the Collateral and certain other rights, priorities and interests as provided
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms.

The following terms will have the following meanings:

“ABL Agent” means JPMorgan Chase Bank, N.A. in its capacity as administrative
agent under the ABL Credit Agreement, together with its successors and assigns
in such capacity from time to time, whether under the Original ABL Credit
Agreement or any subsequent ABL Credit Agreement, as well as any Person
designated as the “Agent,” “Administrative Agent” or “ABL Collateral Agent”
under any ABL Credit Agreement, provided that the ABL Credit Agreement may, from
time to time, designate the ABL Agent to be one or more of such Agent,
Administrative Agent and/or ABL Collateral Agent.

“ABL Bank Product Agreement” means any agreement giving rise to ABL Bank Product
Obligations.

“ABL Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of any ABL Grantor, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise, which may arise under, out of, or in connection with any treasury,
investment, depository, clearing house, wire transfer, cash management or
automated clearing house transfers of funds services or any related services, to
any person that is the ABL Agent or an ABL Credit Agreement Lender or an
Affiliate of an ABL Credit Agreement Lender or, if the ABL Credit Agreement so
provides, was the ABL Agent or an ABL Credit Agreement Lender or an Affiliate of
an ABL Credit Agreement Lender on the date of this Agreement, or at the time of
entry into such ABL Bank Product Agreement, or at the time of the designation
referred to in the clause immediately following this clause, in each case that
are designated as ABL Bank Product Obligations to the ABL Agent by written
notice in accordance with the applicable ABL Document and other than Cash Flow
Collateral Bank Product Obligations.

“ABL Borrowers” means the Issuers, in their capacities as borrowers under the
ABL Credit Agreement, and any other Person who becomes a borrower under the ABL
Credit Agreement, together with its and their respective successors and assigns.

“ABL Commingled Collateral” has the meaning set forth in Section 3.7.

“ABL Credit Agreement” means (i) the Original ABL Credit Agreement and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument (an
“Other ABL Credit Agreement”) evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to refund,
refinance, restructure, replace, renew, repay, increase or extend (whether in
whole or in part and whether with the original agent and creditors or other
agents and creditors or otherwise) the indebtedness and other obligations
outstanding under the Original ABL Credit Agreement; provided, that the
requisite creditors party to such ABL Credit Agreement (or their agent or other
representative on their behalf) shall agree, by a joinder agreement in form and
substance reasonably satisfactory to the Company), that the obligations under
such ABL Credit Agreement are subject to the terms and provisions of this
Agreement. Any reference to the ABL Credit Agreement shall be deemed a reference
to any ABL Credit Agreement then in existence.

 

2



--------------------------------------------------------------------------------

“ABL Debt” means (1) any Indebtedness incurred by any ABL Grantor under the
Original ABL Credit Agreement or related ABL Documents (including the “Loan
Documents” (or equivalent term) as defined in the Original ABL Credit
Agreement), and letter of credit and reimbursement Obligations with respect
thereto and (2) any Funded Debt that is secured by a Lien on the Collateral and
that was permitted to be incurred and permitted to be so secured under each
applicable ABL Document and Cash Flow Collateral Document incurred by any ABL
Grantor in each case under any Other ABL Credit Agreement or related ABL
Documents (including the “Loan Documents” (or equivalent term) as defined in any
such Other ABL Credit Agreement) and letter of credit and reimbursement
Obligations with respect thereto, in each case other than ABL Hedging
Obligations and ABL Bank Product Obligations. For the avoidance of doubt, ABL
Hedging Obligations and ABL Bank Product Obligations do not constitute ABL Debt
but may constitute ABL Obligations.

“ABL Documents” means, collectively, the ABL Credit Agreement, the ABL
Guaranties and any other credit agreement, indenture or other agreement pursuant
to which the ABL Obligations are incurred and the ABL Security Documents.

“ABL Grantors” means the Parent, the ABL Borrowers, the ABL Guarantors and any
other Person (if any) that at any time provides collateral security for any ABL
Obligation.

“ABL Guaranties” means guarantees of any ABL Obligations of any ABL Grantor by
any other ABL Grantor in favor of any ABL Secured Party, in each case, as
amended, restated, supplemented, waived or otherwise modified from time to time.

“ABL Guarantors” means the collective reference to the Parent and each of the
Parent’s Subsidiaries that is a guarantor under any of the ABL Guaranties and
any other Person who becomes a guarantor under any of the ABL Guaranties.

“ABL Hedge Agreement” means any Swap Contract other than a Cash Flow Collateral
Hedge Agreement; provided that the counterparty thereto (a) is the ABL Agent or
an ABL Credit Agreement Lender or an Affiliate of an ABL Credit Agreement Lender
or, if the ABL Credit Agreement so provides, was such a Person on the date of
this Agreement, or at the time of entry into such Hedging Agreement, or at the
time of the designation referred to in the following clause (b), (b) has been
designated by the ABL Borrowers in accordance with the terms of one or more ABL
Documents and (c) the other requirements of Section 3.9 have been complied with.
As used herein, “ABL Hedge Agreement” shall include both any Swap Contract
constituting a Master Agreement and any related Swap Transaction; provided,
however that (unless the Company otherwise elects) an Additional ABL Obligations
Designation shall only be required once for each master agreement and shall not
be required for each individual Swap Transaction thereunder.

“ABL Hedge Provider” means the counterparty to any Credit Party under any ABL
Hedge Agreement.

 

3



--------------------------------------------------------------------------------

“ABL Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any ABL Hedge Agreement.

“ABL Lenders” means the lenders, debtholders and other creditors party from time
to time to the ABL Credit Agreement, together with their successors, assigns and
transferees.

“ABL Obligations” means ABL Debt and all other Obligations in respect of ABL
Debt, including any Post-Petition Interest whether or not allowed or allowable,
together with all ABL Hedging Obligations and ABL Bank Product Obligations, and
all guarantees of any of the foregoing.

“ABL Permitted Access Right” has the meaning set forth in Section 3.7.

“ABL Priority Collateral” means all Collateral consisting of the following:

(1) all Accounts (other than Accounts which constitute identifiable Proceeds of
Cash Flow Priority Collateral);

(2) (x) all Deposit Accounts and Money and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein and (y) all
Securities, Security Entitlements, and Securities Accounts, in each case, to the
extent constituting cash or Cash Equivalents (as defined in the Original Cash
Flow Collateral Agreement on the Issue Date) or representing a claim to Cash
Equivalents, in each case other than (i) the Asset Sales Proceeds Account and
all cash, checks and other property held therein or credited thereto,
(ii) Capital Stock of the Company and its direct and indirect Subsidiaries and
(iii) identifiable Proceeds of Cash Flow Priority Collateral;

(3) all Inventory;

(4) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (3), all Chattel Paper (including Tangible Chattel
Paper and Electronic Chattel Paper), all Documents, General Intangibles
(including data processing software and excluding Intellectual Property and
Capital Stock of the Company and its direct and indirect Subsidiaries),
Instruments (including, without limitation, Promissory Notes), Letter-of-Credit
Rights and Commercial Tort Claims, provided that to the extent any of the
foregoing also relates to Cash Flow Priority Collateral, only that portion
related to the items referred to in the preceding clauses (1) through (3) shall
be included in the ABL Priority Collateral;

(5) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (4), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral
only that portion related to the items referred to in the preceding clauses
(1) through (4) shall be included in the ABL Priority Collateral;

(6) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists, and Records, whether tangible
or electronic, which contain any information relating to any of the foregoing);
and

 

4



--------------------------------------------------------------------------------

(7) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, securities (other than Capital Stock of the
Company and its direct and indirect Subsidiaries), financial assets, Investment
Property (other than Capital Stock of the Company and its direct and indirect
Subsidiaries), insurance proceeds and deposit accounts directly received as
Proceeds of any ABL Priority Collateral described in the preceding clauses
(1) through (5) (such Proceeds, “ABL Priority Proceeds”); provided, however,
that no Proceeds of ABL Priority Proceeds will constitute ABL Priority
Collateral unless such Proceeds of ABL Priority Proceeds would otherwise
constitute ABL Priority Collateral.

“ABL Secured Parties” means the holders of the ABL Obligations (including, for
the avoidance of doubt, the ABL Lenders) and the ABL Agent.

“ABL Security Documents” means all “Collateral Documents” as defined in the ABL
Credit Agreement, this Agreement and all other pledge agreements, collateral
assignments, mortgages, collateral agency agreements, deeds of trust or other
grants or transfers for security executed and delivered by the Parent, the ABL
Borrowers or any ABL Guarantor creating (or purporting to create) a Lien upon
the Collateral as contemplated by the ABL Credit Agreement or any such
“Collateral Documents,” in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms.

“Act of Required Cash Flow Collateral Secured Parties” means an “Act of Required
Secured Parties” as defined in the Collateral Agency Agreement.

“Additional ABL Obligation Designation” means a notice in substantially the form
of Exhibit B.

“Additional Cash Flow Collateral Debt” has the meaning set forth in
Section 3.8(a)(1).

“Additional Cash Flow Collateral Debt Designation” means a notice in
substantially the form of Exhibit A.

“Additional Cash Flow Collateral Obligation Designation” means a notice in
substantially the form of Exhibit B.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Crossing Lien Intercreditor Agreement, as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with Section 7.1 hereof.

 

5



--------------------------------------------------------------------------------

“Asset Sales Proceeds Account” means one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the Proceeds of investment thereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or a duly authorized committee thereof, (2) with
respect to a partnership, the Board of Directors of the general partner of the
partnership and (3) with respect to any other Person, the board of directors or
managers, sole member or managing member, or committee of such Person serving a
similar function.

“Borrowers” means the ABL Borrowers, the Issuers in their capacity as issuers in
respect of the notes and any other Credit Party that incurs or issues Cash Flow
Collateral Debt.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment of any
applicable ABL Obligations or Cash Flow Collateral Obligations are authorized or
required by law, regulation or executive order to remain closed.

“Capital Stock” means: (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any Convertible Debt,
whether or not such Convertible Debt includes any right of participation with
Capital Stock.

“Cash Collateral” means any Collateral consisting of Money or Cash Equivalents,
any Security Entitlement and any Financial Assets.

“Cash Flow Collateral Agency Joinder” means the “Collateral Agency Joinder” as
defined in the Collateral Agency Agreement.

“Cash Flow Collateral Bank Product Agreement” means any agreement giving rise to
Cash Flow Collateral Bank Product Obligations.

“Cash Flow Collateral Bank Product Obligations” means, all obligations and
liabilities (whether direct or indirect, absolute or contingent, due or to
become due or now existing or hereafter incurred) of any Cash Flow Collateral
Grantor, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise, which may arise under, out of,
or in connection with any treasury, investment, depository, clearing house, wire
transfer, cash management or automated clearing house transfers of funds
services or any related services, to any person, in each case that are
designated as Cash Flow Collateral Bank Product Obligations to the Cash Flow
Collateral Representative by written notice in accordance with the applicable
Cash Flow Collateral Security Document and other than ABL Bank Product
Obligations.

 

6



--------------------------------------------------------------------------------

“Cash Flow Collateral Bank Product Provider” means any Person to whom Cash Flow
Collateral Bank Product Obligations are owing.

“Cash Flow Collateral Debt” means (1) the Notes issued on the Issue Date and
(2) any other Funded Debt incurred by any Credit Party and letter of credit and
reimbursement Obligations with respect thereto that is secured by a Lien on the
Collateral and that was permitted to be incurred and permitted to be so secured
under each applicable ABL Document and Cash Flow Collateral Document; provided,
in the case of any Funded Debt referred to in this clause (2), that:

(A) on or before the date on which such Funded Debt is incurred by the relevant
Credit Party, such Funded Debt is designated by the Borrowers as “Cash Flow
Collateral Debt” for the purposes of the Cash Flow Collateral Debt Documents and
for purposes of the Collateral Agency Agreement and this Agreement in an
Additional Cash Flow Collateral Debt Designation executed and delivered in
accordance with the Collateral Agency Agreement and this Agreement; and

(B) all other requirements set forth in Section 3.8 have been complied with.

For the avoidance of doubt, Cash Flow Collateral Hedging Obligations and Cash
Flow Collateral Bank Product Obligations do not constitute Cash Flow Collateral
Debt but may constitute Cash Flow Collateral Obligations.

“Cash Flow Collateral Documents” means the Original Cash Flow Collateral
Agreement, and any other credit agreement, indenture or other agreement pursuant
to which the Cash Flow Collateral Obligations are incurred and the Cash Flow
Collateral Security Documents.

“Cash Flow Collateral Grantors” means the Parent, the Issuers, the Cash Flow
Collateral Guarantors and any other Person (if any) that at any time provides
collateral security for Cash Flow Collateral Obligations.

“Cash Flow Collateral Guaranties” means guarantees of any Cash Flow Collateral
Obligations of any Cash Flow Collateral Grantor by any other Cash Flow
Collateral Grantor in favor of any Cash Flow Collateral Secured Party, in each
case as the same may be amended, supplemented, waived or otherwise modified from
time to time.

“Cash Flow Collateral Guarantors” means the collective reference to the Parent
and each of the Company’s Subsidiaries that is a guarantor under any of the Cash
Flow Collateral Guaranties and any other Person who becomes a guarantor under
any of the Cash Flow Collateral Guaranties.

 

7



--------------------------------------------------------------------------------

“Cash Flow Collateral Hedge Agreement” means any Swap Contract other than an ABL
Hedge Agreement; provided that the counterparty thereto has been designated by
the Borrowers in accordance with the terms of one or more Cash Flow Collateral
Security Documents and the other requirements of this Agreement have been
complied with. As used herein, “Cash Flow Collateral Hedge Agreement” shall
include both any Swap Contract constituting a Master Agreement and any related
Swap Transaction; provided, however that (unless the Company otherwise elects)
an Additional Cash Flow Collateral Obligations Designation shall only be
required once for each master agreement and shall not be required for each
individual Swap Transaction thereunder.

“Cash Flow Collateral Hedge Provider” means the counterparty to any Credit Party
under any Cash Flow Collateral Hedge Agreement.

“Cash Flow Collateral Hedging Obligations” means, with respect to any specified
Person, the obligations of such Person under any Cash Flow Collateral Hedge
Agreement.

“Cash Flow Collateral Obligations” means the Cash Flow Collateral Debt and all
other Obligations in respect of Cash Flow Collateral Debt, including any
Post-Petition Interest whether or not allowed or allowable, together with all
Cash Flow Collateral Hedging Obligations and Cash Flow Collateral Bank Product
Obligations, and all guarantees of any of the foregoing.

“Cash Flow Collateral Representative” means the “Collateral Agent” as defined in
the Collateral Agency Agreement.

“Cash Flow Collateral Secured Parties” means the holders of the Cash Flow
Collateral Obligations and the Cash Flow Collateral Representative.

“Cash Flow Collateral Security Documents” means the Priority Lien Security
Documents and the Junior Lien Security Documents, as applicable, each as defined
in the Collateral Agency Agreement.

“Cash Flow Priority Collateral” means all Collateral other than ABL Priority
Collateral, including real estate, Intellectual Property, equipment and equity
interests of the Company and its Subsidiaries, and all collateral security and
guarantees with respect to any Cash Flow Priority Collateral and all cash,
Money, Instruments, Securities and Financial Assets to the extent received as
proceeds of any Cash Flow Priority Collateral; provided, however, no proceeds of
proceeds will constitute Cash Flow Priority Collateral unless such proceeds of
proceeds would otherwise constitute Cash Flow Priority Collateral or are
credited to the Asset Sales Proceeds Account.

“Co-Issuer” has the meaning set forth in the recitals to this Agreement.

“Collateral” means all properties and assets of the Borrowers and the other
Credit Parties now owned or hereafter acquired in which Liens have been granted,
or purported to be granted, or required to be granted, to the Cash Flow
Collateral Representative or ABL Agent, as applicable, to secure any or all of
the Cash Flow Collateral Obligations or ABL Obligations, respectively, including
any property subject to Liens granted pursuant to Section 2.8, and shall exclude
any properties and assets in which the Cash Flow Collateral Representative or
ABL Agent, respectively, is required to release its Liens pursuant to
Section 3.2.

 

8



--------------------------------------------------------------------------------

“Collateral Agency Agreement” means the Collateral Agency Agreement dated as of
April 25, 2019 among the Credit Parties, the Cash Flow Collateral Representative
and the other parties thereto, as amended, restated, supplemented, waived or
otherwise modified from time to time.

“Company” has the meaning set forth in the recitals to this Agreement.

“Control Collateral” means any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.

“Convertible Debt” has the meaning set forth in the Original Cash Flow
Collateral Agreement.

“Credit Parties” means the ABL Grantors and the Cash Flow Collateral Grantors.

“DIP Financing” has the meaning set forth in Section 2.8(a).

“Discharge of ABL Obligations” means the occurrence of all of the following:

(1) termination or expiration of all commitments to extend credit that would
constitute ABL Debt;

(2) either (x) payment in full in cash of the principal of and interest and
premium (if any) on all ABL Debt (other than any undrawn letters of credit) or
(y) there has been a legal defeasance or covenant defeasance pursuant to the
terms of the ABL Debt;

(3) with respect to any undrawn letters of credit constituting ABL Debt, either
(x) discharge or cash collateralization (at the lower of (A) 103% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable ABL Document) or
provision of backstop letters of credit for all outstanding letters of credit
constituting ABL Debt or (y) the issuer of each such letter of credit has
notified the ABL Agent and the Collateral Agent in writing that alternative
arrangements satisfactory to such issuer and to the holders of ABL Debt that has
reimbursement obligations with respect thereto have been made; and

(4) payment in full in cash of all other ABL Obligations (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time) that are outstanding and unpaid at the time the ABL Debt is
paid in full in cash or the cash collateralization or payment (or other
arrangements with respect thereto) of all ABL Hedging Obligations and ABL Bank
Product Obligations on terms satisfactory to each applicable counterparty and
the expiration or termination of all ABL Hedging Agreements the obligations
under which would constitute ABL Obligations;

 

9



--------------------------------------------------------------------------------

provided, however, that if, at any time after the Discharge of ABL Obligations
has occurred, any Credit Party thereafter enters into any ABL Document
evidencing ABL Debt the incurrence of which is not prohibited by any applicable
Cash Flow Collateral Document, then such Discharge of ABL Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new ABL Debt (other than with respect to any actions taken
as a result of the occurrence of such first Discharge of ABL Obligations), and,
from and after the date on which the Borrowers designate such Funded Debt as ABL
Debt in accordance with this Agreement, the Obligations under such ABL Document
shall automatically and without any further action be treated as ABL Obligations
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein.

“Discharge of Cash Flow Collateral Obligations” means the occurrence of all of
the following:

(1) termination or expiration of all commitments to extend credit that would
constitute Cash Flow Collateral Debt;

(2) with respect to each Series of Cash Flow Collateral Debt, either (x) payment
in full in cash of the principal of and interest and premium (if any) on all
Cash Flow Collateral Debt of such Series (other than any undrawn letters of
credit) or (y) there has been a legal defeasance or covenant defeasance pursuant
to the terms of the applicable Cash Flow Collateral Debt Documents for such
Series of Cash Flow Collateral Debt;

(3) with respect to any undrawn letters of credit constituting Cash Flow
Collateral Debt, either (x) discharge or cash collateralization (at the lower of
(A) 103% of the aggregate undrawn amount and (B) the percentage of the aggregate
undrawn amount required for release of liens under the terms of the applicable
Cash Flow Collateral Document) of all outstanding letters of credit constituting
Cash Flow Collateral Debt or (y) the issuer of each such letter of credit has
notified the Collateral Agent in writing that alternative arrangements
satisfactory to such issuer and to the holders of the related Series of Cash
Flow Collateral Debt that has reimbursement obligations with respect thereto
have been made; and

(4) payment in full in cash of all other Cash Flow Collateral Obligations (other
than any obligations for taxes, costs, indemnifications, reimbursements, damages
and other liabilities in respect of which no claim or demand for payment has
been made at such time) that are outstanding and unpaid at the time the Cash
Flow Collateral Debt is paid in full in cash or the cash collateralization or
payment (or other arrangements with respect thereto) of all Hedging Obligations
and Bank Product Obligations constituting Cash Flow Collateral Obligations on
terms satisfactory to each applicable counterparty, and the expiration or
termination of all Cash Flow Collateral Hedging Agreements the obligations under
which would constitute Cash Flow Collateral Obligations;

 

10



--------------------------------------------------------------------------------

provided, however, that if, at any time after the Discharge of Cash Flow
Collateral Obligations has occurred, any Credit Party thereafter enters into any
Cash Flow Collateral Document evidencing a Cash Flow Collateral Debt the
incurrence of which is not prohibited by any applicable ABL Document, then such
Discharge of Cash Flow Collateral Obligations shall automatically be deemed not
to have occurred for all purposes of this Agreement with respect to such new
Cash Flow Collateral Debt (other than with respect to any actions taken as a
result of the occurrence of such first Discharge of Cash Flow Collateral
Obligations), and, from and after the date on which the Borrowers designate such
Funded Debt as Cash Flow Collateral Debt in accordance with this Agreement, the
Obligations under such Cash Flow Collateral Document shall automatically and
without any further action be treated as Cash Flow Collateral Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein.

“Exercise of Secured Creditor Remedies” means:

(a) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the UCC;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the ABL Documents or Cash Flow Collateral
Documents, under applicable law, in an Insolvency Proceeding or otherwise,
including the election to retain any of the Collateral in satisfaction of a
Lien;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) subject to pre-existing rights and licenses, the sale, lease, license, or
other disposition of all or any portion of the Collateral by private or public
sale or any other means permissible under applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the UCC;

(g) the exercise of any voting rights relating to any capital stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral.

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

 

11



--------------------------------------------------------------------------------

“Funded Debt” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money or advances; or

(2) evidenced by loan agreements, bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof).

For the avoidance of doubt, “Funded Debt” shall not include Cash Flow Collateral
Hedging Obligations, ABL Hedging Obligations, Cash Flow Collateral Bank Product
Obligations or ABL Bank Product Obligations.

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC including, without limitation, with respect to any Credit Party, all
contracts, agreements, instruments and indentures in any form, and portions
thereof, to which such Credit Party is a party or under which such Credit Party
has any right, title or interest or to which such Credit Party or any property
of such Credit Party is subject, as the same may from time to time be amended,
supplemented, waived or otherwise modified from time to time.

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Funded Debt (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

“Guarantor” means the ABL Guarantors and the Cash Flow Collateral Guarantors.

“Insolvency or Liquidation Proceeding” means:

(1) any voluntary or involuntary case commenced by or against the Borrowers or
any other Credit Party under Title 11, U.S. Code or any similar federal or state
law for the relief of debtors, any other proceeding for the reorganization,
recapitalization, receivership, liquidation or adjustment or marshalling of the
assets or liabilities of the Borrowers or any other Credit Party, any
receivership or assignment for the benefit of creditors relating to the
Borrowers or any other Credit Party or any similar case or proceeding relative
to the Borrowers or any other Credit Party or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrowers or any other Credit Party, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrowers or any other Credit Party are determined and any
payment or distribution is or may be made on account of such claims.

“Intellectual Property” has the meaning set forth in the Cash Flow Security
Documents as in effect on the Issue Date.

“Issue Date” has the meaning set forth in the recitals to this Agreement.

 

12



--------------------------------------------------------------------------------

“Issuer” has the meaning set forth in the recitals to this Agreement.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof); provided that in no
event shall an operating lease be deemed to constitute a Lien.

“Lien Priority” means, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Cash Flow Collateral Representative or the Cash Flow
Collateral Secured Parties in the Collateral, the order of priority of such Lien
as specified in Section 2.3.

“Notes” has the meaning set forth in the recitals to this Agreement.

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the applicable Cash Flow Collateral Documents or ABL Documents, as applicable,
even if such interest is not enforceable, allowable or allowed as a claim in
such proceeding), premium (if any), fees, indemnifications, reimbursements,
expenses and other liabilities payable under the documentation governing any
Cash Flow Collateral Obligations or ABL Obligations, as applicable.

“Original ABL Credit Agreement” means that certain Credit Agreement, dated as of
August 26, 2019, by and among the ABL Borrowers, the ABL Guarantors, the ABL
Agent, as administrative agent, and the financial institutions from time to time
party thereto as lenders and issuing banks, as amended, restated, supplemented,
waived or otherwise modified from time to time.

“Original Cash Flow Collateral Agreement” has the meaning set forth in the
recitals to this Agreement.

“Other ABL Credit Agreement” has the meaning set forth in the definition of “ABL
Credit Agreement”.

“Parent” means Gogo Inc., a Delaware corporation.

“Payment Collateral” means all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

“Pledged Securities” has the meaning set forth in the ABL Security Documents or
in the Cash Flow Collateral Security Documents, as the context requires.

 

13



--------------------------------------------------------------------------------

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Cash Flow Collateral Documents or ABL Documents, as applicable,
continue to accrue after the commencement of any Insolvency of Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Code or in any such Insolvency or
Liquidation Proceeding.

“Proceeds” means (a) all “proceeds,” as such term is defined in Article 9 of the
UCC, with respect to the Collateral, (b) whatever is recoverable or recovered
when any Collateral is sold, exchanged, collected, or disposed of, whether
voluntarily or involuntarily and (c) in the case of Proceeds of Pledged
Securities, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Agent in substantially the form attached as Exhibit 1
to Exhibit A of this Agreement.

“Recovery” has the meaning set forth in Section 2.8(k).

“Series of Cash Flow Collateral Debt” means, severally, each Series of Priority
Lien Debt and each Series of Junior Lien Debt, each as defined in the Collateral
Agency Agreement.

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Stock is owned, directly or indirectly, by such Person and/or
one or more other Subsidiaries of such Person.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement.

“Swap Transactions” means any and all such transactions of any kind, and the
related confirmations, that are subject to the terms and conditions of, or
governed by, any Cash Flow Collateral Hedge Agreement or ABL Hedge Agreement, as
applicable.

 

14



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

SECTION 1.2 Other Definition Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule,
Exhibit and Annex references, are to this Agreement unless otherwise specified.
References to any Schedule, Exhibit or Annex shall mean such Schedule, Exhibit
or Annex as amended or supplemented from time to time in accordance with this
Agreement.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein shall mean payment in cash in immediately
available funds.

(d) The use herein of the word “include” or “including,” when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

(e) All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

(f) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC. For the avoidance of doubt, the following terms which are defined in
the UCC are used in this Agreement as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Financial Assets, Instruments, Investment Property, Inventory,
Letter-of-Credit Rights, Money, Promissory Notes, Records, Security, Securities
Accounts, Security Entitlements, Supporting Obligations and Tangible Chattel
Paper.

 

15



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Original Cash Flow Collateral Agreement (including any
definition contained therein) shall be deemed to be a reference to such section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided, that any reference to any such section, clause,
paragraph or other provision shall refer to such section, clause, paragraph or
other provision of the Original Cash Flow Collateral Agreement (including any
definition contained therein) as amended or modified from time to time if such
amendment or modification has been (1) made in accordance with the Original Cash
Flow Collateral Agreement and (2) prior to the Discharge of Cash Flow Collateral
Obligations, approved in a writing delivered to the Cash Flow Collateral
Representative by, or on behalf of, the requisite Cash Flow Collateral Secured
Parties as are needed (if any) under the terms of the applicable Cash Flow
Collateral Documents to approve such amendment or modification. Unless otherwise
set forth herein, references to principal amount shall include, without
duplication, any reimbursement obligations with respect to a letter or credit
and the face amount thereof (whether or not such amount is, at the time of
determination, drawn or available to be drawn).

(h) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Original ABL Credit Agreement (including any definition
contained therein) shall be deemed to be a reference to such section, clause,
paragraph, definition or other provision as in effect on the date of this
Agreement; provided, that any reference to any such section, clause, paragraph
or other provision shall refer to such section, clause, paragraph or other
provision of the Original ABL Credit Agreement (including any definition
contained therein) as amended or modified from time to time if such amendment or
modification has been (1) made in accordance with the Original ABL Credit
Agreement and (2) prior to the Discharge of ABL Obligations, approved in a
writing delivered to the ABL Agent by, or on behalf of, the requisite ABL
Secured Parties as are needed (if any) under the terms of the applicable ABL
Documents to approve such amendment or modification. Unless otherwise set forth
herein, references to principal amount shall include, without duplication, any
reimbursement obligations with respect to a letter or credit and the face amount
thereof (whether or not such amount is, at the time of determination, drawn or
available to be drawn).

This Agreement, the Cash Flow Collateral Security Documents and ABL Security
Documents will be construed without regard to the identity of the party who
drafted it and as though the parties participated equally in drafting it.
Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable either to this Agreement, the Cash Flow Collateral Security
Documents or the ABL Security Documents.

ARTICLE 2. LIEN PRIORITY

SECTION 2.1 [Reserved].

SECTION 2.2 [Reserved].

SECTION 2.3 Priority of Liens.

 

16



--------------------------------------------------------------------------------

Notwithstanding anything else contained herein or in any other ABL Security
Document or Cash Flow Collateral Security Document, and notwithstanding the
date, time, method, manner or order of grant, attachment or perfection of any
Liens securing the ABL Obligations or the Cash Flow Collateral Obligations
granted on the Collateral or of any Liens securing the ABL Obligations or the
Cash Flow Collateral Obligations granted on the Collateral and notwithstanding
any provision of the UCC, the time of incurrence of any ABL Debt or any Series
of Cash Flow Collateral Debt or the time of incurrence of any other ABL
Obligation or Cash Flow Collateral Obligation or any other applicable law or any
defect or deficiencies in, or failure to perfect or lapse in perfection of, or
avoidance as a fraudulent conveyance or otherwise of, the Liens securing the ABL
Obligations or the Cash Flow Collateral Obligations, the subordination of such
Liens to any other Liens, or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced against any Credit
Party, it is the intent of the parties that, and the parties hereto agree for
themselves and the ABL Secured Parties and Cash Flow Collateral Secured Parties
represented by them that:

(1) any Lien in respect of all or any portion of the ABL Priority Collateral
held by the Cash Flow Collateral Representative for the benefit of the Cash Flow
Collateral Secured Parties or held by any Cash Flow Collateral Secured Party
that secures all or any portion of any Cash Flow Collateral Obligations, in each
case, whether by grant, possession, statute, operation of law, subrogation or
otherwise, are subject and subordinate to any Liens on ABL Priority Collateral
securing the ABL Obligations;

(2) any Lien in respect of all or any portion of the ABL Priority Collateral
held by the ABL Agent for the benefit of the ABL Secured Parties or held by any
ABL Secured Party that secures all or any portion of the ABL Obligations, in
each case, whether by grant, possession, statute, operation of law, subrogation
or otherwise, are senior and prior to any Liens on ABL Priority Collateral
securing Cash Flow Collateral Obligations;

(3) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral held by the ABL Agent for the benefit of the ABL Secured Parties or
held by any ABL Secured Party that secures all or any portion of the ABL
Obligations, in each case, whether by grant, possession, statute, operation of
law, subrogation or otherwise, are subject and subordinate to any Liens on Cash
Flow Priority Collateral securing the Cash Flow Collateral Obligations; and

(4) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral held by the Cash Flow Collateral Representative for the benefit of
the Cash Flow Collateral Secured Parties or held by any Cash Flow Collateral
Secured Party that secures all or any portion of any Cash Flow Collateral
Obligations in each case, whether by grant, possession, statute, operation of
law, subrogation or otherwise, are senior and prior to any Liens on Cash Flow
Priority Collateral securing ABL Obligations.

Lien priority as among the ABL Obligations and the Cash Flow Collateral
Obligations with respect to any Collateral will be governed solely by this
Agreement.

 

17



--------------------------------------------------------------------------------

For the avoidance of doubt, in the event that any ABL Secured Party or Cash Flow
Collateral Secured Party becomes a judgment lien creditor as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes hereof (including the
priority of Liens).

SECTION 2.4 Restrictions on Enforcement of Liens; Prohibition on Contesting
Liens.

(a) Until the Discharge of ABL Priority Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrowers or any other Credit Party, the ABL Secured Parties will have, subject
to the exceptions set forth below in clauses (1) through (6), the exclusive
right to enforce, collect or realize on any ABL Priority Collateral or exercise
any other right or remedy with respect to the ABL Priority Collateral
(including, without limitation, the exercise of any right of setoff or any right
under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement). Notwithstanding the
foregoing, the Cash Flow Collateral Representative and the Cash Flow Collateral
Secured Parties may exercise rights and remedies with respect to the ABL
Priority Collateral, as applicable:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of ABL Obligations;

(2) as necessary to redeem any ABL Priority Collateral in a creditor’s
redemption permitted by law or to deliver any notice or demand necessary to
enforce (subject to the prior Discharge of ABL Obligations) any right to claim,
take or receive proceeds of ABL Priority Collateral remaining after the
Discharge of ABL Obligations in the event of foreclosure or other enforcement of
any Lien (other than Liens in favor of the ABL Agent or an ABL Secured Party);

(3) as necessary to perfect or establish the priority (subject to Liens of the
ABL Secured Parties or the ABL Agent) of (but not enforce) the Liens upon any
ABL Priority Collateral;

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Liens upon any ABL Priority Collateral;

(5) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Cash
Flow Collateral Secured Parties secured by the ABL Priority Collateral, if any,
in each case in a manner not inconsistent with the terms of this Agreement; or

(6) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in a manner not inconsistent with the terms of this
Agreement, with respect to the Cash Flow Collateral Obligations and the ABL
Priority Collateral; provided that no filing of any claim or vote, or pleading
related to such claim or vote, to accept or reject a disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by the Cash Flow
Collateral Representative may be inconsistent with the provisions of this
Agreement.

 

18



--------------------------------------------------------------------------------

(b) Until the Discharge of Cash Flow Collateral Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrowers or any other Credit Party, the Cash Flow Collateral Secured Parties
will have, subject to the exceptions set forth below in clauses (1) through (6),
the exclusive right to enforce, collect or realize on any Cash Flow Priority
Collateral or exercise any other right or remedy with respect to the Cash Flow
Priority Collateral (including, without limitation, the exercise of any right of
setoff or any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement).
Notwithstanding the foregoing, the ABL Agent and ABL Secured Parties may
exercise rights and remedies with respect to the Cash Flow Priority Collateral,
as applicable:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of Cash Flow Collateral Obligations;

(2) as necessary to redeem any Cash Flow Priority Collateral in a creditor’s
redemption permitted by law or to deliver any notice or demand necessary to
enforce (subject to the prior Discharge of Cash Flow Collateral Obligations) any
right to claim, take or receive proceeds of Cash Flow Priority Collateral
remaining after the Discharge of Cash Flow Collateral Obligations in the event
of foreclosure or other enforcement of any Lien (other than Liens in favor of
the Cash Flow Collateral Representative or a Cash Flow Collateral Secured
Party);

(3) as necessary to perfect or establish the priority (subject to Liens of the
Cash Flow Collateral Secured Parties or the Cash Flow Collateral Representative)
of (but not enforce) the Liens upon any Cash Flow Priority Collateral;

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Liens upon any Cash Flow Priority Collateral;

(5) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties secured by the Cash Flow Priority Collateral, if any, in each
case in a manner not inconsistent with the terms of this Agreement; or

(6) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in a manner not inconsistent with the terms of this
Agreement, with respect to the ABL Obligations and the Cash Flow Priority
Collateral; provided that no filing of any claim or vote, or pleading related to
such claim or vote, to accept or reject a disclosure statement, plan of
reorganization, arrangement, compromise or liquidation, or any other document,
agreement or proposal similar to the foregoing by the ABL Agent may be
inconsistent with the provisions of this Agreement.

 

19



--------------------------------------------------------------------------------

(c) Until the Discharge of ABL Obligations, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Borrowers or any
other Credit Party, none of the Cash Flow Collateral Secured Parties or the Cash
Flow Collateral Representative will be permitted to:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, or take any other action, that would hinder, delay, limit or
prohibit the lawful exercise or enforcement of any right or remedy otherwise
available to the ABL Secured Parties in respect of the ABL Priority Collateral
or that would limit, invalidate, avoid or set aside any Lien of the ABL Agent or
ABL Secured Parties in the Collateral or subordinate the Liens of the ABL Agent
or the ABL Secured Parties in the ABL Priority Collateral to the Liens of the
Cash Flow Collateral Representative or the Cash Flow Collateral Secured Parties,
or grant any such Person a Lien with equal ranking to the Lien of the ABL Agent
or the ABL Secured Parties, in each case in the ABL Priority Collateral;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
for any injunction against foreclosure or enforcement of Liens on the ABL
Priority Collateral made by any ABL Secured Party or the ABL Agent in any
Insolvency or Liquidation Proceeding;

(3) oppose or otherwise contest any lawful exercise by any ABL Secured Party or
ABL Agent of the right to credit bid ABL Debt at any sale of ABL Priority
Collateral in foreclosure of Liens of the ABL Agent or any ABL Secured Party;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of ABL Obligations or the ABL Agent relating to the
lawful enforcement of any Lien on the ABL Priority Collateral;

(5) contest, protest or object to any foreclosure proceeding or action brought
by the ABL Agent or any ABL Secured Party or any other exercise by the ABL Agent
or any ABL Secured Party of any rights and remedies relating to the ABL Priority
Collateral under the ABL Documents or otherwise and the Cash Flow Collateral
Representative, on behalf of itself and each Cash Flow Collateral Secured Party,
will waive any and all rights it may have to object to the time or manner in
which the ABL Agent or any ABL Secured Party seeks to enforce the ABL
Obligations or the Liens in the ABL Priority Collateral;

(6) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity,
enforceability, perfection, priority or extent of the Liens of the ABL Agent or
the ABL Secured Parties, or the amount, nature or extent of the ABL Obligations;
or

(7) object to the forbearance by the ABL Agent from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the ABL Priority Collateral.

 

20



--------------------------------------------------------------------------------

(d) Until the Discharge of Cash Flow Collateral Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrowers or any other Credit Party, none of the ABL Secured Parties or the ABL
Agent will be permitted to:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, or take any other action, that would hinder, delay, limit or
prohibit the lawful exercise or enforcement of any right or remedy otherwise
available to the Cash Flow Collateral Secured Parties in respect of the Cash
Flow Priority Collateral or that would limit, invalidate, avoid or set aside any
Lien of the Cash Flow Collateral Representative or Cash Flow Collateral Secured
Parties in the Collateral or subordinate the Liens of the Cash Flow Collateral
Representative or the Cash Flow Collateral Secured Parties in the Cash Flow
Priority Collateral to the Liens of the ABL Agent or the ABL Secured Parties, or
grant any such Person a Lien with equal ranking to the Lien of the Cash Flow
Collateral Representative or the Cash Flow Collateral Secured Parties, in each
case in the Cash Flow Priority Collateral;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
for any injunction against foreclosure or enforcement of Liens on the Cash Flow
Priority Collateral made by any Cash Flow Collateral Secured Party or the Cash
Flow Collateral Representative in any Insolvency or Liquidation Proceeding;

(3) oppose or otherwise contest any lawful exercise by any Cash Flow Collateral
Secured Party or Cash Flow Collateral Representative of the right to credit bid
Cash Flow Collateral Debt at any sale of Cash Flow Priority Collateral in
foreclosure of Liens of the Cash Flow Collateral Representative or any Cash Flow
Collateral Secured Party;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of Cash Flow Collateral Obligations or the Cash Flow
Collateral Representative relating to the lawful enforcement of any Lien on the
Cash Flow Priority Collateral;

(5) contest, protest or object to any foreclosure proceeding or action brought
by the Cash Flow Collateral Representative or any Cash Flow Collateral Secured
Party or any other exercise by the Cash Flow Collateral Representative or any
Cash Flow Collateral Secured Party of any rights and remedies relating to the
Cash Flow Priority Collateral under the Cash Flow Collateral Documents or
otherwise and the ABL Agent, on behalf of itself and each ABL Secured Party,
will waive any and all rights it may have to object to the time or manner in
which the Cash Flow Collateral Representative or any Cash Flow Collateral
Secured Party seeks to enforce the Cash Flow Collateral Obligations or the Liens
in the Cash Flow Priority Collateral;

(6) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity,
enforceability, perfection, priority or extent of the Liens of the Cash Flow
Collateral Representative or the Cash Flow Collateral Secured Parties, or the
amount, nature or extent of the Cash Flow Collateral Obligations; or

(7) object to the forbearance by the Cash Flow Collateral Representative from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Cash Flow Priority Collateral.

 

21



--------------------------------------------------------------------------------

Except as specifically set forth in this Agreement, both before and during an
Insolvency or Liquidation Proceeding, the ABL Agent, ABL Secured Parties, Cash
Flow Collateral Representative and Cash Flow Collateral Secured Parties may take
any actions and exercise any and all rights that would be available to a holder
of unsecured claims that are not inconsistent with this Agreement.

(e) At any time prior to the Discharge of ABL Obligations and after (1) the
commencement of any Insolvency or Liquidation Proceeding in respect of the
Borrowers or any other Credit Party or (2) the Cash Flow Collateral
Representative has received written notice from the ABL Agent stating that
(A) the ABL Debt has become due and payable in full (whether at maturity, upon
acceleration or otherwise) or (B) the holders of Liens in ABL Priority
Collateral securing the ABL Debt have become entitled under any ABL Documents to
and intend to enforce any or all of such Liens by reason of an event of default
under such ABL Documents, no payment of money (or the equivalent of money) shall
be made from the proceeds of ABL Priority Collateral by the Borrowers or any
other Credit Party to the Cash Flow Collateral Representative or any Cash Flow
Collateral Secured Party (including, without limitation, payments and
prepayments made for application to Cash Flow Collateral Obligations and all
other payments and deposits made pursuant to any provision of any Cash Flow
Collateral Document).

(f) At any time prior to the Discharge of Cash Flow Collateral Obligations and
after (1) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrowers or any other Credit Party or (2) the ABL Agent has
received written notice from the Cash Flow Collateral Representative stating
that (A) the Cash Flow Collateral Debt of any Series of Cash Flow Collateral
Debt has become due and payable in full (whether at maturity, upon acceleration
or otherwise) or (B) the holders of Liens in the Cash Flow Priority Collateral
securing the Cash Flow Collateral Debt of any Series of Cash Flow Collateral
Debt have become entitled under any Cash Flow Collateral Documents to and intend
to enforce any or all of such Liens by reason of an event of default under such
Cash Flow Collateral Documents, no payment of money (or the equivalent of money)
shall be made from the proceeds of Cash Flow Priority Collateral by the
Borrowers or any other Credit Party to the ABL Agent or any ABL Secured Party
(including, without limitation, payments and prepayments made for application to
ABL Obligations and all other payments and deposits made pursuant to any
provision of any ABL Collateral Document).

(g) All proceeds of any collection, sale, foreclosure or other realization upon,
or exercise of any right or remedy with respect to, any ABL Priority Collateral
and the proceeds thereof and the proceeds of any insurance policy required under
any ABL Document or otherwise covering the ABL Priority Collateral received by
the Cash Flow Collateral Representative or any Cash Flow Collateral Secured
Party prior to the Discharge of ABL Obligations will be held by such Person in
trust for the account of the ABL Secured Parties and promptly remitted to the
ABL Agent for application in accordance with Section 3.4 hereof. The Liens of
the Cash Flow Collateral Representative for the benefit of the Cash Flow
Collateral

 

22



--------------------------------------------------------------------------------

Secured Parties will remain attached to and enforceable against all proceeds so
held or remitted until so applied to satisfy the ABL Obligations. All proceeds
of any collection, sale, foreclosure or other realization upon, or exercise of
any right or remedy with respect to, any Cash Flow Priority Collateral and the
proceeds thereof and the proceeds of any insurance policy required under any
Cash Flow Collateral Document or otherwise covering the Cash Flow Priority
Collateral received by the ABL Agent or any ABL Secured Party prior to the
Discharge of Cash Flow Collateral Obligations will be held by such Person in
trust for the account of the Cash Flow Collateral Secured Parties and promptly
remitted to the Cash Flow Collateral Representative for application in
accordance with Section 3.4 hereof. The Liens of the ABL Agent or any ABL
Secured Party will remain attached to and enforceable against all proceeds so
held or remitted until so applied to satisfy the Cash Flow Collateral
Obligations.

SECTION 2.5 Waiver of Right of Marshaling.

(a) Prior to the Discharge of ABL Obligations, the Cash Flow Collateral
Representative and the Cash Flow Collateral Secured Parties may not assert or
enforce any marshaling, appraisal, valuation or other similar right accorded to
a junior lienholder, as against the ABL Secured Parties or the ABL Agent (in
their capacity as priority lienholders) with respect to the ABL Priority
Collateral. Following the Discharge of ABL Obligations, the Cash Flow Collateral
Secured Parties and the Cash Flow Collateral Representative may assert their
rights under the UCC or otherwise to any proceeds remaining following a sale or
other disposition of ABL Priority Collateral by, or on behalf of, the ABL
Secured Parties.

(b) Prior to the Discharge of Cash Flow Collateral Obligations, the ABL Agent
and the ABL Secured Parties may not assert or enforce any marshaling, appraisal,
valuation or other similar right accorded to a junior lienholder, as against the
Cash Flow Collateral Secured Parties or the Cash Flow Collateral Representative
(in their capacity as priority lienholders) with respect to the Cash Flow
Priority Collateral. Following the Discharge of Cash Flow Collateral
Obligations, the ABL Secured Parties and the ABL Agent may assert their rights
under the UCC or otherwise to any proceeds remaining following a sale or other
disposition of Cash Flow Priority Collateral by, or on behalf of, the Cash Flow
Collateral Secured Parties.

SECTION 2.6 Discretion in Enforcement of Liens.

(a) In exercising rights and remedies with respect to the ABL Priority
Collateral, at any time prior to a Discharge of ABL Obligations, the ABL Secured
Parties and the ABL Agent shall have the exclusive right to enforce (or refrain
from enforcing) the provisions of the ABL Documents and exercise (or refrain
from exercising) remedies thereunder or any such rights and remedies, all in
such order and in such manner as they may determine in the exercise of their
sole and exclusive discretion, in each case with respect to the ABL Priority
Collateral (without limiting clauses (1) through (6) under Section 2.4(a)),
including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the ABL Priority Collateral and/or the ABL Obligations;

 

23



--------------------------------------------------------------------------------

(2) the enforcement or forbearance from enforcement of any Lien in respect of
the ABL Priority Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the ABL Priority Collateral to the extent
provided in the ABL Security Documents;

(4) the acceptance of the ABL Priority Collateral in full or partial
satisfaction of the ABL Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity with respect to the ABL Priority Collateral.

(b) In exercising rights and remedies with respect to the Cash Flow Priority
Collateral, at any time prior to a Discharge of Cash Flow Collateral
Obligations, the Cash Flow Collateral Secured Parties and the Cash Flow
Collateral Representative shall have the exclusive right to enforce (or refrain
from enforcing) the provisions of the Cash Flow Collateral Documents and
exercise (or refrain from exercising) remedies thereunder or any such rights and
remedies, all in such order and in such manner as they may determine in the
exercise of their sole and exclusive discretion, in each case with respect to
the Cash Flow Priority Collateral (without limiting clauses (1) through (6)
under Section 2.4(b)), including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Cash Flow Priority Collateral and/or the Cash Flow Collateral
Obligations;

(2) the enforcement or forbearance from enforcement of any Lien in respect of
the Cash Flow Priority Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the Cash Flow Priority Collateral to the extent
provided in the Cash Flow Collateral Security Documents;

(4) the acceptance of the Cash Flow Priority Collateral in full or partial
satisfaction of the Cash Flow Collateral Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity with respect to the Cash Flow Priority Collateral.

 

24



--------------------------------------------------------------------------------

SECTION 2.7 Amendments to Cash Flow Collateral Documents and ABL Documents; and
Discretion in Enforcement of Cash Flow Collateral Obligations and ABL
Obligations.

Without in any way limiting the generality of Section 2.6,

(a) the ABL Secured Parties and the ABL Agent may, at any time and from time to
time, without the consent of or notice to the Cash Flow Collateral Secured
Parties or the Cash Flow Collateral Representative, without incurring
responsibility to the Cash Flow Collateral Secured Parties or the Cash Flow
Collateral Representative and without impairing or releasing the subordination
provided in this Agreement or the Obligations thereunder with respect to the ABL
Priority Collateral of the Cash Flow Collateral Secured Parties and the Cash
Flow Collateral Representatives, do any one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the ABL Obligations, or otherwise amend or supplement in
any manner the ABL Obligations, or any instrument evidencing the ABL Obligations
or any agreement under which the ABL Obligations are outstanding including,
without limitation, increasing the principal amount thereof and/or any
applicable margin or similar component of interest rate;

(2) release any Person or entity liable in any manner for the collection of the
ABL Obligations;

(3) release the Lien of any ABL Secured Party or the ABL Agent on any
Collateral; and

(4) exercise or refrain from exercising any rights against any Credit Party with
respect to the ABL Priority Collateral; and

(b) the Cash Flow Collateral Secured Parties and the Cash Flow Collateral
Representative may, at any time and from time to time, without the consent of or
notice to the ABL Secured Parties or the ABL Agent, without incurring
responsibility to the ABL Secured Parties or the ABL Agent and without impairing
or releasing the subordination provided in this Agreement or the Obligations
thereunder with respect to the Cash Flow Priority Collateral of the ABL Secured
Parties and the ABL Agent, do any one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Cash Flow Collateral Obligations, or otherwise amend
or supplement in any manner the Cash Flow Collateral Obligations, or any
instrument evidencing the Cash Flow Collateral Obligations or any agreement
under which the Cash Flow Collateral Obligations are outstanding including,
without limitation, increasing the principal amount thereof and/or any
applicable margin or similar component of interest rate;

(2) release any Person or entity liable in any manner for the collection of the
Cash Flow Collateral Obligations;

 

25



--------------------------------------------------------------------------------

(3) release the Lien of any Cash Flow Collateral Secured Party or the Cash Flow
Collateral Representative on any Collateral; and

(4) exercise or refrain from exercising any rights against any Credit Party with
respect to the Cash Flow Priority Collateral.

SECTION 2.8 Insolvency or Liquidation Proceedings.

(a) If in any Insolvency or Liquidation Proceeding and prior to the Discharge of
ABL Obligations, the ABL Secured Parties shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
consisting of ABL Priority Collateral, or to permit the Borrowers or any other
Credit Party to obtain financing, whether from the ABL Secured Parties or any
other Person under Section 364 of the Bankruptcy Code or any similar bankruptcy
law (“DIP Financing”) secured by a Lien on any ABL Priority Collateral, then the
Cash Flow Collateral Representative (on behalf of the Cash Flow Collateral
Secured Parties) will raise no objection to such Cash Collateral use or DIP
Financing (including any proposed orders for such Cash Collateral use and/or DIP
Financing which are acceptable to the ABL Secured Parties) and to the extent
that the Liens on ABL Priority Collateral securing the ABL Obligations are
subordinated to or pari passu with the Liens on ABL Priority Collateral securing
such DIP Financing, the Cash Flow Collateral Representative will subordinate its
Liens on the ABL Priority Collateral to the Liens on the ABL Priority Collateral
securing such DIP Financing (and all Obligations relating thereto) on the same
basis as such Liens are subordinated to the Liens in such ABL Priority
Collateral securing the ABL Obligations and will not request adequate protection
or any other relief in connection therewith (except as expressly agreed by the
ABL Secured Parties or to the extent permitted under this Section 2.8(a)),
provided that the Cash Flow Collateral Representative, on behalf of the Cash
Flow Collateral Secured Parties, retains its Lien on the Collateral to secure
the Cash Flow Collateral Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code) and, as to
the Cash Flow Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien on the Cash Flow Priority Collateral securing such DIP Financing is junior
and subordinate to the Lien of the Cash Flow Collateral Representative on the
Cash Flow Priority Collateral. Notwithstanding the foregoing, if the ABL Secured
Parties (or any subset thereof) are granted adequate protection with respect to
ABL Priority Collateral in the form of additional collateral in connection with
any DIP Financing or use of cash collateral under Section 363 or Section 364 of
the Bankruptcy Code or any similar law, then the Cash Flow Collateral
Representative may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, so long as such Lien is
subordinated to the Liens on the ABL Priority Collateral securing the ABL
Obligations and such DIP Financing (and all Obligations relating thereto), on
the same basis as the other Liens on ABL Priority Collateral securing the Cash
Flow Collateral Obligations are subordinated to the Liens on ABL Priority
Collateral securing the ABL Obligations under this Agreement.

(b) If in any Insolvency or Liquidation Proceeding and prior to the Discharge of
Cash Flow Collateral Obligations, the Cash Flow Collateral Secured Parties shall
desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) consisting of Cash Flow Priority
Collateral, or to permit the Borrowers or any other Credit Party to obtain DIP
Financing secured by a Lien on any Cash Flow Priority Collateral, then the

 

26



--------------------------------------------------------------------------------

ABL Agent (on behalf of the ABL Secured Parties) will raise no objection to such
Cash Collateral use or DIP Financing (including any proposed orders for such
Cash Collateral use and/or DIP Financing which are acceptable to the Cash Flow
Collateral Secured Parties) and to the extent that the Liens on Cash Flow
Priority Collateral securing the Cash Flow Collateral Obligations are
subordinated to or pari passu with the Liens on Cash Flow Priority Collateral
securing such DIP Financing, the ABL Agent will subordinate its Liens on the
Cash Flow Priority Collateral to the Liens on the Cash Flow Priority Collateral
securing such DIP Financing (and all Obligations relating thereto) on the same
basis as such Liens are subordinated to the Liens in such Cash Flow Priority
Collateral securing the Cash Flow Collateral Obligations and will not request
adequate protection or any other relief in connection therewith (except as
expressly agreed by the Cash Flow Collateral Secured Parties or to the extent
permitted under this Section 2.8(b)), provided that the ABL Agent, on behalf of
the ABL Secured Parties, retains its Lien on the Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and any Lien on the ABL
Priority Collateral securing such DIP Financing is junior and subordinate to the
Lien of the ABL Agent on the ABL Priority Collateral. Notwithstanding the
foregoing, if the Cash Flow Collateral Secured Parties (or any subset thereof)
are granted adequate protection with respect to Cash Flow Priority Collateral in
the form of additional collateral in connection with any DIP Financing or use of
cash collateral under Section 363 or Section 364 of the Bankruptcy Code or any
similar law, then the ABL Agent may seek or request adequate protection in the
form of a replacement Lien on such additional collateral, so long as such Lien
is subordinated to the Liens on the Cash Flow Priority Collateral securing the
Cash Flow Collateral Obligations and such DIP Financing (and all Obligations
relating thereto), on the same basis as the other Liens on Cash Flow Priority
Collateral securing the ABL Obligations are subordinated to the Liens on Cash
Flow Priority Collateral securing the Cash Flow Collateral Obligations under
this Agreement.

(c) All Liens granted to the ABL Agent or the Cash Flow Collateral
Representative in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement.

(d) The Cash Flow Collateral Representative (for itself and on behalf of the
Cash Flow Collateral Secured Parties) agrees that it will not seek consultation
rights in connection with, and will raise no objection or oppose, a motion to
sell, liquidate or otherwise dispose of ABL Priority Collateral under
Section 363 of the Bankruptcy Code if the requisite ABL Secured Parties have
consented to such sale, liquidation or other disposition, provided that the
Liens securing Cash Flow Collateral Obligations will attach to the proceeds of
such sale on the same basis of priority as the Liens securing such obligations
on the assets being sold. The Cash Flow Collateral Representative (for itself
and on behalf of the Cash Flow Collateral Secured Parties) further agrees that
it will not directly or indirectly oppose or impede entry of any order in
connection with such sale, liquidation or other disposition (including orders to
retain professionals or set bid procedures in connection with such sale,
liquidation or disposition) if the requisite ABL Secured Parties have consented
to such sale, liquidation or disposition or such retention or bid procedures
order in connection with such sale, liquidation or disposition, in which event
the Cash Flow Collateral Secured Parties will be deemed to have consented to
such

 

27



--------------------------------------------------------------------------------

sale, liquidation or disposition pursuant to Section 363(f) of the Bankruptcy
Code, provided that such motion does not impair the rights of the Cash Flow
Collateral Secured Parties under Section 363(k) of the Bankruptcy Code. The ABL
Agent (for itself and on behalf of the ABL Secured Parties) agrees that it will
not seek consultation rights in connection with, and will raise no objection or
oppose, a motion to sell, liquidate or otherwise dispose of Cash Flow Priority
Collateral under Section 363 of the Bankruptcy Code if the requisite Cash Flow
Collateral Secured Parties have consented to such sale, liquidation or other
disposition, provided that the Liens securing ABL Obligations will attach to the
proceeds of such sale on the same basis of priority as the Liens securing such
obligations on the assets being sold. The ABL Agent (for itself and on behalf of
the ABL Secured Parties) further agrees that it will not directly or indirectly
oppose or impede entry of any order in connection with such sale, liquidation or
other disposition (including orders to retain professionals or set bid
procedures in connection with such sale, liquidation or disposition) if the
requisite Cash Flow Collateral Secured Parties have consented to such sale,
liquidation or disposition or such retention or bid procedures order in
connection with such sale, liquidation or disposition, in which event the ABL
Secured Parties will be deemed to have consented to such sale, liquidation or
disposition pursuant to Section 363(f) of the Bankruptcy Code, provided that
such motion does not impair the rights of the ABL Secured Parties under
Section 363(k) of the Bankruptcy Code. If such sale of Collateral includes both
ABL Priority Collateral and Cash Flow Priority Collateral and the Parties are
unable to agree on the allocation of the purchase price between the ABL Priority
Collateral and Cash Flow Priority Collateral, any ABL Secured Party and any Cash
Flow Collateral Secured Party (including any representative acting on their
behalf) may apply to the court in such Insolvency Proceeding to make a
determination of such allocation, and the court’s determination shall be binding
upon the Parties.

(e) Until the Discharge of ABL Obligations has occurred, the Cash Flow
Collateral Representative (for itself and on behalf of the Cash Flow Collateral
Secured Parties), agrees that no Cash Flow Collateral Secured Party shall:
(i) seek (or support any other Person seeking) relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding in respect of the ABL
Priority Collateral, without the prior written consent of the ABL Agent, unless
a motion for adequate protection permitted under Section 2.8(a) has been denied
by a bankruptcy court or (ii) oppose (or support any other Person in opposing)
any request by any ABL Secured Party for relief from such stay.

(f) Until the Discharge of Cash Flow Collateral Obligations has occurred, the
ABL Agent (for itself and on behalf of the ABL Secured Parties), agrees that no
ABL Secured Party shall: (i) seek (or support any other Person seeking) relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of the Cash Flow Priority Collateral, without the prior
written consent of the Cash Flow Collateral Representative, unless a motion for
adequate protection permitted under Section 2.8(b) has been denied by a
bankruptcy court or (ii) oppose (or support any other Person in opposing) any
request by any Cash Flow Collateral Secured Party for relief from such stay.

(g) If, in any Insolvency or Liquidation Proceeding, debt obligations of any
reorganized debtor secured by Liens upon any property of such reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of ABL Obligations and on account of Cash
Flow Collateral Obligations, then, to the

 

28



--------------------------------------------------------------------------------

extent that the debt obligations distributed on account of the ABL Obligations
and on account of the Cash Flow Collateral Obligations are secured by Liens upon
the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(h) The Cash Flow Collateral Representative (for itself and on behalf of the
Cash Flow Collateral Secured Parties) agrees that no Cash Flow Collateral
Secured Party shall contest (or support any other Person contesting): (1) any
request by the ABL Agent or the ABL Secured Parties for adequate protection
under any bankruptcy law; or (2) any objection by the ABL Agent or the ABL
Secured Parties to any motion, relief, action or proceeding based on the ABL
Secured Parties claiming a lack of adequate protection, in each case, so long as
(x) such request or objection is not in contravention of clause (a) of this
Section 2.8 and (y) any Liens granted to the ABL Agent as adequate protection of
its interests are subject to this Agreement. Notwithstanding the foregoing
provisions, in any Insolvency or Liquidation Proceeding, if the ABL Secured
Parties (or any subset thereof) are granted adequate protection in the form of
additional collateral of the type of assets that are or would constitute Cash
Flow Priority Collateral, then the ABL Agent, on behalf of itself and each of
the ABL Secured Parties, agrees that the Cash Flow Collateral Representative
shall also be granted a senior and prior Lien on such collateral as security for
the Cash Flow Collateral Obligations and that any Lien on such collateral
securing the ABL Obligations shall be subordinate to any Lien on such collateral
securing the Cash Flow Collateral Obligations.

(i) The ABL Agent (for itself and on behalf of the ABL Secured Parties) agrees
that no ABL Secured Party shall contest (or support any other Person
contesting): (1) any request by the Cash Flow Collateral Representative or any
Cash Flow Collateral Secured Party for adequate protection under any bankruptcy
law; or (2) any objection by the Cash Flow Collateral Representative or the Cash
Flow Collateral Secured Parties to any motion, relief, action or proceeding
based on the Cash Flow Collateral Secured Parties claiming a lack of adequate
protection, in each case, so long as (x) such request or objection is not in
contravention of clause (b) of this Section 2.8 and (y) any Liens granted to the
Cash Flow Collateral Representative as adequate protection of its interests are
subject to this Agreement. Notwithstanding the foregoing provisions, in any
Insolvency or Liquidation Proceeding, if the Cash Flow Collateral Secured
Parties (or any subset thereof) are granted adequate protection in the form of
additional collateral of the type of assets that are or would constitute ABL
Priority Collateral, then the Cash Flow Collateral Representative, on behalf of
itself and each of the Cash Flow Collateral Secured Parties, agrees that the ABL
Agent shall also be granted a senior and prior Lien on such collateral as
security for the ABL Obligations and that any Lien on such collateral securing
the Cash Flow Collateral Obligations shall be subordinate to any Lien on such
collateral securing the ABL Obligations.

(j) (x) Neither the Cash Flow Collateral Representative nor any other Cash Flow
Collateral Secured Party shall oppose or seek to challenge any claim by the ABL
Agent or any ABL Secured Party for allowance of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the ABL
Agent’s Lien on the ABL Priority Collateral, without regard to the existence of
the Lien of the Cash Flow Collateral Secured Parties or the Cash Flow Collateral
Representative on the ABL Priority Collateral; and (y) neither the ABL
Collateral Agent nor any ABL Secured Party shall oppose or seek to challenge

 

29



--------------------------------------------------------------------------------

any claim by the Cash Flow Collateral Representative or any Cash Flow Collateral
Secured Party for allowance of Cash Flow Collateral Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Cash
Flow Collateral Representative’s Lien on the Cash Flow Priority Collateral,
without regard to the existence of the Lien of the ABL Agent or the ABL Secured
Parties on the Cash Flow Priority Collateral.

(k) If any ABL Secured Party or Cash Flow Collateral Secured Party is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of the Borrowers or any other Credit Party any
amount paid in respect of the ABL Obligations or Cash Flow Collateral
Obligations, respectively (a “Recovery”), then such ABL Secured Party or Cash
Flow Collateral Secured Party shall be entitled to a reinstatement of the ABL
Obligations or Cash Flow Collateral Obligations, as applicable, with respect to
all such recovered amounts on the date of such Recovery, and from and after the
date of such reinstatement the Discharge of ABL Obligations or Discharge of Cash
Flow Collateral Obligations, as applicable, shall be deemed not to have occurred
for all purposes under this Agreement. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the Obligations of the parties thereto
from such date of reinstatement.

(l) The Cash Flow Collateral Representative (on behalf of the Cash Flow
Collateral Secured Parties), for itself and on behalf of the Cash Flow
Collateral Secured Parties, and the ABL Agent (on behalf of the ABL Secured
Parties) for itself and on behalf of the ABL Secured Parties, acknowledges and
agrees that:

(1) the grants of Liens pursuant to the ABL Security Documents and the Cash Flow
Collateral Security Documents constitute two separate and distinct grants of
Liens; and

(2) because of, among other things, their differing rights in the Collateral,
the ABL Obligations are fundamentally different from the Cash Flow Collateral
Obligations and must be separately classified in any plan of reorganization or
other dispositive restructuring plan proposed or adopted in an Insolvency or
Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Secured Parties and
the Cash Flow Collateral Secured Parties in respect of the ABL Priority
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then each of the parties hereto hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Credit Parties
in respect of the ABL Priority Collateral (with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral is sufficient
(for this purpose ignoring all claims held by the Cash Flow Collateral Secured
Parties), the ABL Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing (or that would be owing if there were such
separate classes of senior and junior secured claims) in respect of
Post-Petition Interest, including any additional interest payable pursuant to

 

30



--------------------------------------------------------------------------------

the ABL Documents, arising from or related to a default, which is disallowed as
a claim in any Insolvency or Liquidation Proceeding) before any distribution is
made in respect of the claims held by the Cash Flow Collateral Secured Parties
with respect to the ABL Priority Collateral, and the Cash Flow Collateral
Representative (on behalf of itself and each of the Cash Flow Collateral Secured
Parties) agrees that it will turn over to the ABL Agent, for the benefit of the
ABL Secured Parties, ABL Priority Collateral or proceeds of ABL Priority
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Cash Flow Collateral Secured Parties. If
it is held that the claims of the ABL Secured Parties and the Cash Flow
Collateral Secured Parties in respect of the Cash Flow Priority Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Credit Parties in respect of the
Cash Flow Priority Collateral (with the effect being that, to the extent that
the aggregate value of the Cash Flow Priority Collateral is sufficient (for this
purpose ignoring all claims held by the ABL Secured Parties), the Cash Flow
Collateral Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing (or that would be owing if there were such separate
classes of senior and junior secured claims) in respect of Post-Petition
Interest, including any additional interest payable pursuant to the Cash Flow
Collateral Documents, arising from or related to a default, which is disallowed
as a claim in any Insolvency or Liquidation Proceeding) before any distribution
is made in respect of the claims held by the ABL Secured Parties with respect to
the Cash Flow Priority Collateral, and the ABL Agent, for itself and on behalf
of the ABL Secured Parties, agrees that it will turn over to the Cash Flow
Collateral Representative, for the benefit of the Cash Flow Collateral Secured
Parties, Cash Flow Priority Collateral or proceeds of Cash Flow Priority
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the ABL Secured Parties.

(m) The parties to this Agreement acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, which
will be effective before, during and after the commencement of an Insolvency or
Liquidation Proceeding. All references herein to any Credit Party will include
such Person as a debtor-in-possession and any receiver or trustee for such
Person in an Insolvency or Liquidation Proceeding.

SECTION 2.9 [Reserved].

SECTION 2.10 No New Liens.

(a) Whether or not any Insolvency or Liquidation Proceeding has been commenced
by or against the Borrowers or any other Credit Party, the parties hereto agree
that the Borrowers will not, and will not permit any other Credit Party to:

(1) so long as the Discharge of ABL Obligations has not occurred, grant or
permit any additional Liens on any asset or property to secure any Cash Flow
Collateral Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure all of the ABL Obligations, and any such Lien
shall be subject to Section 2.3; or

 

31



--------------------------------------------------------------------------------

(2) so long as the Discharge of Cash Flow Collateral Obligations has not
occurred, grant or permit any additional Liens on any asset or property to
secure any ABL Obligations unless it has granted or concurrently grants a Lien
on such asset or property to secure all of the Cash Flow Collateral Obligations,
and any such Lien shall be subject to Section 2.3; provided that this provision
will not be violated if the Cash Flow Collateral Representative is given a
reasonable opportunity to accept a Lien on any asset or property for the benefit
of the Cash Flow Collateral Secured Parties and the Cash Flow Collateral
Representative states in writing that the applicable Cash Flow Collateral
Documents prohibit the Cash Flow Collateral Representative from accepting a Lien
on such asset or property.

provided that notwithstanding anything in this Agreement to the contrary, cash
and cash equivalents may be pledged to secure ABL Obligations or Cash Flow
Collateral Obligations, as applicable, consisting of reimbursement obligations
in respect of letters of credit pursuant to the ABL Documents or Cash Flow
Collateral Documents, as applicable, without granting a Lien thereon to secure
any Cash Flow Collateral Obligations or ABL Obligations, as applicable.

(b) To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the ABL
Secured Parties or Cash Flow Collateral Secured Parties, any amounts received by
or distributed to the Cash Flow Collateral Representative, any Cash Flow
Collateral Secured Party, the ABL Agent or any ABL Secured Party pursuant to or
as a result of Liens granted in contravention of this Section 2.10 shall be
subject to Section 3.4.

SECTION 2.11 Confirmation of Subordination in Security Documents.

The Credit Parties shall use commercially reasonable efforts to ensure that each
applicable ABL Security Document shall include language that is reciprocal in
nature to that contained in Section 9.17 of the Collateral Agreement dated as of
the date hereof among the Credit Parties and U.S. Bank National Association, as
Collateral Agent (or language of similar effect as determined by the Company).

ARTICLE 3. ACTIONS OF THE PARTIES; APPLICATION OF PROCEEDS

SECTION 3.1 Agent for Perfection.

The ABL Agent, for and on behalf of itself and each ABL Secured Party, and the
Cash Flow Collateral Representative, for and on behalf of itself and each Cash
Flow Collateral Secured Party, as applicable, each agree to hold all Control
Collateral and Cash Collateral that is part of the Collateral in their
respective possession, custody, or control (or in the possession, custody, or
control of agents or bailees for either) as agent for each other solely for the
purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.1. None of the ABL Agent, the ABL Secured Parties, the Cash Flow
Collateral Representative or any Cash Flow Collateral Secured Party, as
applicable, shall have any obligation whatsoever to the others to assure that
the Cash

 

32



--------------------------------------------------------------------------------

Collateral or the Control Collateral is genuine or owned by any Borrower, any
other Credit Party, or any other Person or to preserve rights or benefits of any
Person. The duties or responsibilities of the ABL Agent and the Cash Flow
Collateral Representative under this Section 3.1 are and shall be limited solely
to holding or maintaining control of the Control Collateral and the Cash
Collateral in their possession as agent for the Cash Flow Collateral
Representative and the ABL Agent, respectively, for purposes of perfecting the
Lien held by the ABL Agent and the Cash Flow Collateral Representative, as
applicable. The ABL Agent is not and shall not be deemed to be a fiduciary of
any kind for the Cash Flow Collateral Representative, the Cash Flow Collateral
Secured Parties or any other Person. The Cash Flow Collateral Representative is
not and shall not be deemed to be a fiduciary of any kind for the ABL Agent, the
ABL Secured Parties, or any other Person. In the event that (a) the ABL Agent or
any ABL Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement or (b) the Cash Flow Collateral
Representative or any Cash Flow Collateral Secured Party receives any Collateral
or Proceeds of the Collateral in violation of the terms of this Agreement, then
the ABL Agent, such ABL Secured Party, the Cash Flow Collateral Representative
or such Cash Flow Collateral Secured Party, as applicable, shall promptly pay
over such Proceeds or Collateral to (i) in the case of ABL Priority Collateral
or Proceeds thereof, the ABL Agent, or (ii) in the case of Cash Flow Priority
Collateral or Proceeds thereof, the Cash Flow Collateral Representative, in each
case, in the same form as received with any necessary endorsements, for
application in accordance with the provisions of Section 3.4 of this Agreement.
Each Credit Party shall deliver all Control Collateral and all Cash Collateral
required to be delivered pursuant to the Cash Flow Collateral Documents and the
ABL Documents (i) in the case of ABL Priority Collateral or Proceeds thereof, to
the ABL Agent, or (ii) in the case of Cash Flow Priority Collateral or Proceeds
thereof, to the Cash Flow Collateral Representative.

SECTION 3.2 Release of Liens on Collateral.

(a) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent, (B) any sale, transfer or
other disposition of all or any portion of the ABL Priority Collateral, so long
as such sale, transfer or other disposition is then permitted by the ABL
Documents and Cash Flow Collateral Documents, (C) the release of the ABL Secured
Parties’ Liens on all or any portion of the ABL Priority Collateral, so long as
such release shall have been approved by the requisite ABL Lenders (as
determined pursuant to the ABL Documents) and the requisite Cash Flow Collateral
Secured Parties (as determined pursuant to the Collateral Agency Agreement) or
(D) the release of the ABL Secured Parties’ Liens on ABL Priority Collateral of
an ABL Guarantor upon the termination and discharge of the applicable subsidiary
guaranty in accordance with the terms of the ABL Documents and the Cash Flow
Collateral Documents, in the case of clauses (B), (C) and (D) only to the extent
prior to the date upon which the Discharge of ABL Obligations shall have
occurred and not in connection with a Discharge of ABL Obligations (and
irrespective of whether an Event of Default has occurred), the Cash Flow
Collateral Representative agrees, on behalf of itself and the Cash Flow
Collateral Secured Parties, that so long as the net cash proceeds of any such
sale, if any, described in clause (A) above are applied as provided in
Section 3.4, and, in each case, the Lien on such ABL Priority Collateral is
released by the ABL Agent, such sale will be free and clear of the Liens on such
ABL Priority Collateral securing the Cash Flow Collateral Obligations, and the
Cash Flow Collateral Representative’s and the Cash Flow Collateral Secured
Parties’ Liens

 

33



--------------------------------------------------------------------------------

with respect to the ABL Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, the Cash Flow Collateral
Representative agrees that it will execute any and all Lien releases or other
documents reasonably requested by the ABL Agent in connection therewith, so long
as the net cash proceeds, if any, from such sale or other disposition of such
ABL Priority Collateral described in clause (A) above are applied in accordance
with the terms of this Agreement. The Cash Flow Collateral Representative hereby
appoints the ABL Agent and any officer or duly authorized person of the ABL
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney in the place and stead of the Cash Flow
Collateral Representative and in the name of the Cash Flow Collateral
Representative or in the ABL Agent’s own name, from time to time, in the ABL
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

(b) In the event of (A) any private or public sale of all or any portion of the
Cash Flow Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Cash Flow Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Cash Flow Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the ABL Documents and Cash Flow
Collateral Documents, (C) the release of the Cash Flow Collateral Secured
Parties’ Liens on all or any portion of the Cash Flow Priority Collateral, so
long as such release shall have been approved by the requisite ABL Lenders (as
determined pursuant to the ABL Documents) and the requisite Cash Flow Collateral
Secured Parties (as determined pursuant to the Collateral Agency Agreement) or
(D) the release of the Cash Flow Collateral Secured Parties’ Liens on Cash Flow
Priority Collateral of a Cash Flow Collateral Guarantor upon the termination and
discharge of the applicable subsidiary guaranty in accordance with the terms of
the ABL Documents and the Cash Flow Collateral Documents, in the case of clauses
(B), (C) and (D) only to the extent prior to the date upon which the Discharge
of Cash Flow Collateral Obligations shall have occurred and not in connection
with a Discharge of Cash Flow Collateral Obligations (and irrespective of
whether an Event of Default has occurred), the ABL Agent agrees, on behalf of
itself and the ABL Secured Parties, that so long as the net cash proceeds of any
such sale, if any, described in clause (A) above are applied as provided in
Section 3.4, and, in each case, the Lien on such Cash Flow Priority Collateral
is released by the Cash Flow Collateral Representative, such sale will be free
and clear of the Liens on such Cash Flow Priority Collateral securing the ABL
Obligations, and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the Cash Flow Priority Collateral so sold, transferred, disposed or released
shall terminate and be automatically released without further action. In
furtherance of, and subject to, the foregoing, the ABL Agent agrees that it will
execute any and all Lien releases or other documents reasonably requested by the
Cash Flow Collateral Representative in connection therewith, so long as the net
cash proceeds, if any, from such sale or other disposition of such Cash Flow
Priority Collateral described in clause (A) above are applied in accordance with
the terms of this Agreement. The ABL Agent hereby appoints the Cash Flow
Collateral Representative and any officer or duly authorized person of the Cash
Flow Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the ABL Agent

 

34



--------------------------------------------------------------------------------

and in the name of the ABL Agent or in the Cash Flow Collateral Representative’s
own name, from time to time, in the Cash Flow Collateral Representative’s sole
discretion, for the purposes of carrying out the terms of this paragraph, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this paragraph, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

SECTION 3.3 Sharing of Information and Access.

In the event that the ABL Agent shall, in the exercise of its rights under the
ABL Documents or otherwise, receive possession or control of any books and
records of any Cash Flow Collateral Grantor that contain information identifying
or pertaining to any of the Cash Flow Priority Collateral, the ABL Agent shall,
upon written request of the Cash Flow Collateral Representative and as promptly
as practicable thereafter, either make available to the Cash Flow Collateral
Representative such books and records for inspection and duplication or provide
to the Cash Flow Collateral Representative copies thereof. In the event that the
Cash Flow Collateral Representative shall, in the exercise of its rights under
the Cash Flow Collateral Documents or otherwise, receive possession or control
of any books and records of any ABL Grantor that contain information identifying
or pertaining to any of the ABL Priority Collateral, the Cash Flow Collateral
Representative shall, upon written request from the ABL Agent and as promptly as
practicable thereafter, either make available to the ABL Agent such books and
records for inspection and duplication or provide to the ABL Agent copies
thereof. Each Credit Party and the Cash Flow Collateral Representative hereby
consent to the non-exclusive royalty free use by the ABL Agent of any
Intellectual Property included in the Collateral for the purposes of disposing
of any ABL Priority Collateral and, in the event that the Cash Flow Collateral
Representative shall, in the exercise of its rights under the Cash Flow
Collateral Documents or otherwise, obtain title to any such Intellectual
Property, the Cash Flow Collateral Representative hereby irrevocably grants the
ABL Agent a non-exclusive license or other right to use, without charge, such
Intellectual Property as it pertains to the ABL Priority Collateral in
advertising for sale and selling any ABL Priority Collateral.

SECTION 3.4 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Cash Flow Collateral
Representative, for and on behalf of itself and the Cash Flow Collateral Secured
Parties, expressly acknowledges and agrees that (i) any ABL Credit Agreement
includes a revolving commitment, that in the ordinary course of business the ABL
Agent and the ABL Secured Parties will apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of the ABL Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of the ABL Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Cash Flow Collateral Secured Parties and without affecting the

 

35



--------------------------------------------------------------------------------

provisions hereof; and (iii) all Payment Collateral or Cash Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Secured Party)
commences the Exercise of Any Secured Creditor Remedies (other than, prior to
the acceleration of any of the Cash Flow Collateral Obligations, the exercise of
its rights in accordance with the concentration account and demand deposit
account provisions of any ABL Credit Agreement), all amounts received by the ABL
Agent or any ABL Secured Party shall be applied as specified in this
Section 3.4. The Lien Priority shall not be altered or otherwise affected by any
such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the ABL
Obligations or any Cash Flow Collateral Obligations, or any portion thereof.

(b) Revolving Nature of Cash Flow Collateral Obligations. The Cash Flow
Collateral Representative, for and on behalf of itself and the Cash Flow
Collateral Secured Parties, and the ABL Agent, for and on behalf of itself and
the ABL Secured Parties, expressly acknowledge and agree that (i) Cash Flow
Collateral Debt may include a revolving facility, that in the ordinary course of
business the Cash Flow Collateral Representative and Cash Flow Collateral
Secured Parties may apply payments and make advances thereunder and (ii) the
amount of Cash Flow Collateral Obligations that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed,
and that the terms of the Cash Flow Collateral Obligations thereunder may be
modified, extended or amended from time to time, and that the aggregate amount
of Cash Flow Collateral Obligations thereunder may be increased, replaced or
refinanced, in each event, without notice to or consent by any other Cash Flow
Collateral Secured Parties (in the case of the Cash Flow Collateral
Representative) or the ABL Secured Parties (in the case of the ABL Agent) and
without affecting the provisions hereof; provided, however, that from and after
the date on which the Cash Flow Collateral Representative or any Cash Flow
Collateral Secured Party commences the Exercise of Secured Creditor Remedies,
all amounts received by the Cash Flow Collateral Representative or any Cash Flow
Collateral Secured Party shall be applied as specified in this Section 3.4. The
Lien Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the ABL Obligations or any
Cash Flow Collateral Obligations, or any portion thereof.

(c) The ABL Agent and Cash Flow Collateral Representative will apply the
proceeds of any collection, sale, foreclosure or other realization upon, or
exercise of any right or remedy with respect to, any ABL Priority Collateral and
the proceeds thereof and the proceeds of any insurance policy required under any
ABL Document or otherwise covering the ABL Priority Collateral in the following
order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the ABL Agent’s or the Cash Flow Collateral Representative’s fees and any
reasonable legal fees, costs and expenses or other liabilities of any kind
incurred by the ABL Agent or Cash Flow Collateral Representative or any
co-trustee or agent thereof in connection with this Agreement, the Collateral
Agency Agreement, any ABL Security Document and any Cash Flow Collateral
Security Document, respectively (including, but not limited to, indemnification
obligations that are then due and payable);

 

36



--------------------------------------------------------------------------------

SECOND, to the payment of ABL Obligations until the Discharge of ABL Obligations
shall have occurred;

THIRD, to the payment of Cash Flow Collateral Obligations until the Discharge of
Cash Flow Collateral Obligations shall have occurred, which payment shall be
made between and among such Cash Flow Collateral Obligations on a pro rata basis
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more representatives with respect to Cash Flow
Collateral Obligations, each on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby (including pursuant to the Collateral Agency
Agreement); and

FOURTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Borrowers or the
applicable Credit Party, as the case may be, their respective successors or
assigns, or to such other Persons as may be entitled to such amounts under
applicable law or as a court of competent jurisdiction may direct.

(d) If the Cash Flow Collateral Representative or any Cash Flow Collateral
Secured Party collects or receives any proceeds of such foreclosure, collection
or other enforcement, proceeds of any title insurance or other insurance and any
proceeds subject to Liens that have been avoided or otherwise invalidated that
should have been applied to the payment of the ABL Obligations in accordance
with the immediately preceding paragraph, whether after the commencement of an
Insolvency or Liquidation Proceeding or otherwise, the Cash Flow Collateral
Representative or any such Cash Flow Collateral Secured Party, as the case may
be, will forthwith deliver the same to the ABL Agent, for the account of the ABL
Secured Parties, to be applied in accordance with the immediately preceding
paragraph. Until so delivered, such proceeds shall be segregated and will be
held by the Cash Flow Collateral Representative or any such Cash Flow Collateral
Secured Party, as the case may be, for the benefit of the ABL Secured Parties.

(e) The ABL Agent and the Cash Flow Collateral Representative will apply the
proceeds of any collection, sale, foreclosure or other realization upon, or
exercise of any right or remedy with respect to, any Cash Flow Priority
Collateral and the proceeds thereof and the proceeds of any insurance policy
required under any Cash Flow Collateral Document or otherwise covering the Cash
Flow Priority Collateral in the following order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the ABL Agent’s or the Cash Flow Collateral Representative’s fees and any
reasonable legal fees, costs and expenses or other liabilities of any kind
incurred by the ABL Agent or Cash Flow Collateral Representative or any
co-trustee or agent thereof in connection with this Agreement, the Collateral
Agency Agreement, any ABL Security Document and any Cash Flow Collateral
Security Document, respectively (including, but not limited to, indemnification
obligations that are then due and payable);

 

37



--------------------------------------------------------------------------------

SECOND, to the payment of Cash Flow Collateral Obligations until the Discharge
of Cash Flow Collateral Obligations shall have occurred, which payment shall be
made between and among such Cash Flow Collateral Obligations on a pro rata basis
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more representatives with respect to Cash Flow
Collateral Obligations, each on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby (including pursuant to the Collateral Agency
Agreement));

THIRD, to the payment of ABL Obligations until the Discharge of ABL Obligations
shall have occurred; and

FOURTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Borrowers or the
applicable Credit Party, as the case may be, their respective successors or
assigns, or to such other Persons as may be entitled to such amounts under
applicable law or as a court of competent jurisdiction may direct.

(f) If the ABL Agent or any ABL Secured Party collects or receives any proceeds
of such foreclosure, collection or other enforcement, proceeds of any title
insurance or other insurance and any proceeds subject to Liens that have been
avoided or otherwise invalidated that should have been applied to the payment of
the Cash Flow Collateral Obligations in accordance with the immediately
preceding paragraph, whether after the commencement of an Insolvency or
Liquidation Proceeding or otherwise, the ABL Agent or such ABL Secured Party, as
the case may be, will forthwith deliver the same to the Cash Flow Collateral
Representative, for the account of the Cash Flow Collateral Secured Parties, to
be applied in accordance with the immediately preceding paragraph. Until so
delivered, such proceeds shall be segregated and will be held by the ABL Agent
or such ABL Secured Party, as the case may be, for the benefit of the Cash Flow
Collateral Secured Parties.

(g) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of ABL Obligations
or Cash Flow Collateral Obligations, each present and future ABL Agent and the
Cash Flow Collateral Representative, as holder of Liens in the Collateral. With
respect to each future Series of Cash Flow Collateral Debt, the Cash Flow
Collateral Representative will be required to deliver a reaffirmation to this
Agreement including a lien sharing and priority confirmation as provided herein
at the time of incurrence of such Series of Cash Flow Collateral Debt.

(h) In connection with the application of proceeds pursuant to Section 3.4(c)
and (e) except as otherwise directed by the requisite holders of ABL
Obligations, in the case of the ABL Agent, or an Act of Required Secured Parties
(as defined in the Collateral Agency Agreement), in the case of the Cash Flow
Collateral Representative, the ABL Agent (in the case of any ABL Priority
Collateral) or the Cash Flow Collateral Representative (in the case of any Cash
Flow Priority Collateral) may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

(i) Limited Obligation or Liability.

(1) In exercising remedies, whether as a secured creditor or otherwise, the ABL
Agent shall have no obligation or liability to the Cash Flow Collateral
Representative or any Cash Flow Collateral Secured Party regarding the adequacy
of any Proceeds or for any action or omission, save and except solely for an
action or omission that breaches the express obligations undertaken by the Cash
Flow Collateral Representative or the ABL Agent under the terms of this
Agreement.

 

38



--------------------------------------------------------------------------------

(2) In exercising remedies, whether as a secured creditor or otherwise, the Cash
Flow Collateral Representative shall not have any obligation or liability to the
ABL Agent or any ABL Secured Party regarding the adequacy of any Proceeds or for
any action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by ABL Agent or the Cash Flow
Collateral Representative under the terms of this Agreement.

(j) Upon the Discharge of ABL Obligations, the ABL Agent shall deliver to the
Cash Flow Collateral Representative or shall execute such documents as the
Company or the Cash Flow Collateral Representative may reasonably request to
enable the Cash Flow Collateral Representative to have control over any Cash
Collateral or Control Collateral still in the ABL Agent’s possession, custody,
or control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of Cash
Flow Collateral Obligations, the Cash Flow Collateral Representative shall
deliver to the ABL Agent or shall execute such documents as the Company or the
ABL Agent may reasonably request to enable the ABL Agent to have control over
any Cash Collateral or Control Collateral still in the Cash Flow Collateral
Representative’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

SECTION 3.5 Insurance.

Proceeds of Collateral include insurance proceeds and, therefore, the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds.
The ABL Agent shall have the sole and exclusive right, as against the Cash Flow
Collateral Representative, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of ABL Priority Collateral. The Cash
Flow Collateral Representative shall have the sole and exclusive right, as
against the ABL Agent, to adjust settlement of insurance claims in the event of
any covered loss, theft or destruction of Cash Flow Priority Collateral. All
proceeds of such insurance shall be remitted to the ABL Agent or to the Cash
Flow Collateral Representative, as the case may be, and each of the ABL Agent
and the Cash Flow Collateral Representative shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 3.4 hereof.

SECTION 3.6 Actions Upon Breach.

If any ABL Secured Party or any Cash Flow Collateral Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the ABL Agent or the Cash Flow Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party or Cash Flow Collateral Secured Party, as
applicable, may intervene and interpose such defense or plea in its or their
name or in the name of the Credit Parties.

 

39



--------------------------------------------------------------------------------

SECTION 3.7 Inspection Rights.

(a) Without limiting any rights the ABL Agent or any other ABL Secured Party may
otherwise have under applicable law or by agreement, the ABL Agent and the ABL
Secured Parties may, at any time and whether or not the Cash Flow Collateral
Representative or any other Cash Flow Collateral Secured Party (the “ABL
Permitted Access Right”) has commenced and is continuing any Exercise of Secured
Creditor Remedies, during normal business hours on any business day, access ABL
Priority Collateral that (A) is stored or located in or on, (B) has become an
accession with respect to (within the meaning of Section 9-335 of the UCC), or
(C) has been commingled with (within the meaning of Section 9-336 of the UCC),
Cash Flow Priority Collateral (collectively, the “ABL Commingled Collateral”),
for the limited purposes of assembling, inspecting, copying or downloading
information stored on, taking actions to perfect their Lien on, completing a
production run of inventory involving, taking possession of, moving, selling,
storing or otherwise dealing with, or any Exercise of Secured Creditor Remedies
with respect to, the ABL Commingled Collateral, in each case without the
involvement of or interference by any Cash Flow Collateral Secured Party or
liability to any Cash Flow Collateral Secured Party. In addition, subject to the
terms of this Agreement, the ABL Agent may advertise and conduct public auctions
or private sales of the ABL Priority Collateral without notice to, the
involvement of or interference by any Cash Flow Collateral Secured Party
(including the Cash Flow Collateral Representative) or liability to any Cash
Flow Collateral Secured Party (including the Cash Flow Collateral
Representative). In the event that any ABL Secured Party has commenced and is
continuing any Exercise of Secured Creditor Remedies with respect to any ABL
Commingled Collateral, no Cash Flow Collateral Secured Party (including the Cash
Flow Collateral Representative) may sell, assign or otherwise transfer the
related Cash Flow Priority Collateral prior to the expiration of the 180-day
period commencing on the date such ABL Secured Party begins any Exercise of
Secured Creditor Remedies, unless the purchaser, assignee or transferee thereof
agrees to be bound by the provisions of this Section 3.7. If any stay or other
order that prohibits the ABL Agent and other ABL Secured Parties from commencing
and continuing to Exercise Any Secured Creditor Remedies with respect to ABL
Commingled Collateral has been entered by a court of competent jurisdiction,
such 180-day period shall be tolled during the pendency of any such stay or
other order. During the period of actual occupation, use and/or control by the
ABL Agent or ABL Secured Parties (or their respective employees, agents,
advisers and representatives) of any Cash Flow Priority Collateral, the ABL
Agent and the ABL Secured Parties shall be obligated to repair at their expense
any physical damage (but not any diminution in value) to such Cash Flow Priority
Collateral resulting from such occupancy, use or control, and to leave such Cash
Flow Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
The ABL Agent and ABL Secured Parties shall cooperate with the Cash Flow
Collateral Secured Parties and/or the Cash Flow Collateral Representative in
connection with any efforts made by the Cash Flow Collateral Secured Parties
and/or the Cash Flow Collateral Representative to sell the Cash Flow Priority
Collateral.

(b) The Cash Flow Collateral Representative and the other Cash Flow Collateral
Secured Parties shall use commercially reasonable efforts to not hinder or
obstruct the ABL Agent and the other ABL Secured Parties from exercising the ABL
Permitted Access Right.

 

40



--------------------------------------------------------------------------------

(c) Subject to the terms hereof, the Cash Flow Collateral Representative may
advertise and conduct public auctions or private sales of the Cash Flow Priority
Collateral without notice to, the involvement of or interference by any ABL
Secured Party or liability to any ABL Secured Party.

SECTION 3.8 Additional Cash Flow Collateral Debt.

(a) The Company will be permitted to designate as Cash Flow Collateral Debt
hereunder any Funded Debt that is incurred by any Credit Party after the date of
this Agreement in accordance with the terms of all applicable Cash Flow
Collateral Documents and ABL Documents. The Company may only effect such
designation (1) if the designated Secured Debt Representative (as defined in the
Collateral Agency Agreement) identified pursuant to this Section 3.8(a) signs a
Cash Flow Collateral Agency Joinder and delivers the same to the Cash Flow
Collateral Representative and the ABL Agent and (2) by delivering to the Cash
Flow Collateral Representative and the ABL Agent an Additional Cash Flow
Collateral Debt Designation that:

(1) states that the applicable Credit Party intends to incur additional Cash
Flow Collateral Debt (“Additional Cash Flow Collateral Debt”);

(2) attaches as Exhibit 1 to such Additional Cash Flow Collateral Debt
Designation a Reaffirmation Agreement in substantially the form attached as
Exhibit 1 to Exhibit A of this Agreement, which Reaffirmation Agreement has been
duly executed by the Borrowers and each other Cash Flow Collateral Grantor; and

(3) states that the Borrowers have caused a copy of the Additional Cash Flow
Collateral Debt Designation and the related Cash Flow Collateral Agency Joinder
to be delivered to the Cash Flow Collateral Representative and the ABL Agent.

(b) Although the Borrowers shall be required to deliver a copy of each
Additional Cash Flow Collateral Debt Designation and each Cash Flow Collateral
Agency Joinder to the Cash Flow Collateral Representative and the ABL Agent, the
failure to so deliver a copy of the Additional Cash Flow Collateral Debt
Designation and/or Cash Flow Collateral Agency Joinder to the Cash Flow
Collateral Representative or the ABL Agent shall not affect the status of such
debt as Additional Cash Flow Collateral Debt if the other requirements of this
Section 3.8 are complied with. Upon satisfaction of the foregoing conditions,
the designated Additional Cash Flow Collateral Debt shall constitute “Cash Flow
Collateral Debt” for all purposes under this Agreement, including for purposes
of the Lien priorities and rights in respect of Collateral set forth herein.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Borrowers or any other Credit Party to incur additional Funded Debt or
Liens if prohibited by the terms of any Cash Flow Collateral Documents or ABL
Documents.

(c) With respect to any Additional Cash Flow Collateral Debt, each party hereto
agrees to take such actions and enter into such amendments, modifications and/or
supplements to the then existing Cash Flow Collateral Guaranties and Cash Flow
Collateral Security Documents (or execute and deliver such additional Cash Flow
Collateral Security Documents) as may from time to time be reasonably requested
by another party hereto, to ensure

 

41



--------------------------------------------------------------------------------

that the Additional Cash Flow Collateral Debt is secured by, and entitled to the
benefits of, the relevant Cash Flow Collateral Security Documents, and each Cash
Flow Collateral Secured Party (by its acceptance of the benefits hereof) hereby
agrees to, and authorizes the Cash Flow Collateral Representative to enter into,
any such amendments, modifications and/or supplements (and additional Cash Flow
Collateral Security Documents). The Borrowers and each Credit Party hereby
further agree that if there are any recording, filing or other similar fees or
taxes payable in connection with any of the actions to be taken pursuant to this
Section 3.8(c) all such amounts shall be paid by, and shall be for the account
of, the Borrowers and the respective Credit Parties, on a joint and several
basis.

SECTION 3.9 Hedging Obligations and Bank Product Obligations.

(a) Each time a Credit Party enters into (i) any Swap Contract that such Credit
Party desires to designate as a Cash Flow Collateral Hedge Agreement, (ii) any
Swap Transaction under any Cash Flow Collateral Hedge Agreement or (iii) any
agreement giving rise to Cash Flow Collateral Bank Product Obligations that such
Credit Party desires to designate as a Cash Flow Collateral Bank Product
Agreement, (1) the designated Secured Debt Representative (as defined in the
Collateral Agency Agreement) identified pursuant to this Section 3.9(a) shall
have signed a Cash Flow Collateral Agency Joinder and delivered the same to the
Cash Flow Collateral Representative and the ABL Agent and (2) the Company shall
deliver to the Cash Flow Collateral Representative and the ABL Agent an
Additional Cash Flow Collateral Obligations Designation that:

(1) states that the relevant Credit Party intends to incur such Cash Flow
Collateral Hedging Obligations or Cash Flow Collateral Bank Product Obligations,
as applicable;

(2) attaches as Exhibit 1 to such Additional Cash Flow Collateral Obligation
Designation a Reaffirmation Agreement in substantially the form attached as
Exhibit 1 to Exhibit B of this Agreement, which Reaffirmation Agreement has been
duly executed by the Borrowers and each other Credit Party; and

(3) states that the Borrowers have caused a copy of the Additional Cash Flow
Collateral Obligation Designation and the related Cash Flow Collateral Agency
Joinder to be delivered to the Cash Flow Collateral Representative and the ABL
Agent.

Although the Credit Parties shall be required to deliver a copy of each
Additional Cash Flow Collateral Obligation Designation and Cash Flow Collateral
Agency Joinder to the Cash Flow Collateral Representative and the ABL Agent, the
failure to so deliver a copy of the Additional Cash Flow Collateral Obligation
Designation and/or Cash Flow Collateral Joinder to the Cash Flow Collateral
Representative or the ABL Agent shall not affect the status of such obligations
as Cash Flow Collateral Obligations if the other requirements of this
Section 3.9(a) are complied with. Upon satisfaction of the foregoing conditions,
the designated Cash Flow Collateral Hedge Agreement or Cash Flow Collateral Bank
Product Agreement shall constitute “Cash Flow Collateral Obligations” for all
purposes under this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein.

 

42



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Borrowers or any other Credit Party to incur additional Obligations or
Liens or enter into any Swap Transactions if prohibited by the terms of any Cash
Flow Collateral Document or ABL Document.

(b) Each time a Credit Party enters into (i) any Swap Contract that such Credit
Party desires to designate as a ABL Hedge Agreement, (ii) any Swap Transaction
under any ABL Hedge Agreement or (iii) any agreement giving rise to ABL Bank
Product Obligations that such Credit Party desires to designate as a ABL Bank
Product Agreement, the Company shall deliver to the Cash Collateral
Representative and the ABL Agent an Additional ABL Obligation Designation that:

(1) states that the relevant Credit Party intends to incur such ABL Hedging
Obligations or ABL Bank Product Obligations, as applicable;

(2) attaches as Exhibit 1 to such Additional ABL Obligation Designation a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit B of this Agreement, which Reaffirmation Agreement has been duly
executed by the Borrowers and each other Credit Party; and

(3) states that the Borrowers have caused a copy of the Additional ABL
Obligation Designation to be delivered to the Cash Flow Collateral
Representative and the ABL Agent.

Although the Credit Parties shall be required to deliver a copy of each
Additional ABL Obligation Designation to the Cash Flow Collateral Representative
and the ABL Agent, the failure to so deliver a copy of the Additional ABL
Obligation Designation to the Cash Flow Collateral Representative or the ABL
Agent shall not affect the status of such obligations as ABL Obligations if the
other requirements of this Section 3.9(b) are complied with. Upon satisfaction
of the foregoing conditions, the designated ABL Hedge Agreement or ABL Bank
Product Agreement shall constitute “ABL Obligations” for all purposes under this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Borrowers or any other Credit Party to
incur additional Obligations or Liens or enter into any Swap Transactions if
prohibited by the terms of any Cash Flow Collateral Document or ABL Document.

(c) With respect to any Cash Flow Collateral Hedging Obligations and Cash Flow
Collateral Bank Product Obligations, each party hereto agrees to take such
actions and enter into such amendments, modifications and/or supplements to the
then existing Cash Flow Collateral Guarantees and Cash Flow Collateral Security
Documents (or execute and deliver such additional Cash Flow Collateral Security
Documents) as may from time to time be reasonably requested by another party
hereto, to ensure that the Cash Flow Collateral Hedging Obligations and Cash
Flow Collateral Bank Product Obligations incurred after the date hereof are
secured by, and entitled to the benefits of, the relevant Cash Flow Collateral
Security Documents, and each Cash Flow Collateral Secured Party (by its
acceptance of the benefits hereof) hereby agrees to, and authorizes the Cash
Flow Collateral Representative to enter into,

 

43



--------------------------------------------------------------------------------

any such amendments, modifications and/or supplements (and additional Cash Flow
Collateral Security Documents). The Borrowers and each Credit Party hereby
further agree that if there are any recording, filing or other similar fees or
taxes payable in connection with any of the actions to be taken pursuant to this
Section 3.9(c) all such amounts shall be paid by, and shall be for the account
of, the Borrowers and the respective Credit Parties, on a joint and several
basis.

(d) With respect to any ABL Hedging Obligations and ABL Bank Product
Obligations, each party hereto agrees to take such actions and enter into such
amendments, modifications and/or supplements to the then existing Guarantees and
ABL Security Documents (or execute and deliver such additional ABL Security
Documents) as may from time to time be reasonably requested by another party
hereto, to ensure that the ABL Hedging Obligations and ABL Bank Product
Obligations incurred after the date hereof are secured by, and entitled to the
benefits of, the relevant ABL Security Documents, and each ABL Secured Party (by
its acceptance of the benefits hereof) hereby agrees to, and authorizes the ABL
Agent to enter into, any such amendments, modifications and/or supplements (and
additional ABL Security Documents). The Borrowers and each Credit Party hereby
further agree that if there are any recording, filing or other similar fees or
taxes payable in connection with any of the actions to be taken pursuant to this
Section 3.9(d) all such amounts shall be paid by, and shall be for the account
of, the Borrowers and the respective Credit Parties, on a joint and several
basis.

(e) The Credit Parties shall have the right, at any time on or after the
Discharge of Cash Flow Collateral Obligations has occurred, to enter into any
Cash Flow Collateral Hedge Agreement or Cash Flow Collateral Bank Product
Agreement evidencing Cash Flow Collateral Obligations which incurrence is not
prohibited by the applicable ABL Documents and Cash Flow Collateral Documents,
and to designate such obligations as Cash Flow Collateral Obligations in
accordance with Section 3.9(a). At any time from and after the date of such
designation pursuant to Section 3.9(a), the obligations under such Cash Flow
Collateral Hedge Agreement or Cash Flow Collateral Bank Product Agreement shall
automatically and without further action be treated as Cash Flow Collateral
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein.

(f) The Credit Parties shall have the right, at any time on or after the
Discharge of ABL Obligations has occurred, to enter into any ABL Hedge Agreement
or ABL Bank Product Agreement evidencing ABL Obligations which incurrence is not
prohibited by the applicable Cash Flow Collateral Documents and ABL Documents,
and to designate such obligations as ABL Obligations in accordance with
Section 3.9(b). At any time from and after the date of such designation pursuant
to Section 3.9(b), the obligations under such ABL Hedge Agreement or ABL Bank
Product Agreement shall automatically and without further action be treated as
ABL Obligations for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of Collateral set forth herein.

 

44



--------------------------------------------------------------------------------

ARTICLE 4. [RESERVED].

ARTICLE 5. IMMUNITIES OF THE PARTIES

SECTION 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
other Credit Party shall be deemed to have been made or incurred in reliance
upon this Agreement, and the Cash Flow Collateral Representative, on behalf of
itself and the Cash Flow Collateral Secured Parties, hereby waives notice of
acceptance of, or proof of reliance by the ABL Agent or any ABL Secured Party
on, this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the ABL Obligations. All
Cash Flow Collateral Obligations at any time made or incurred by any Borrower or
any other Credit Party shall be deemed to have been made or incurred in reliance
upon this Agreement, and the ABL Agent, on behalf of itself and the ABL Secured
Parties, and the Cash Flow Collateral Representative, on behalf of itself and
the Cash Flow Collateral Secured Parties, hereby waives notice of acceptance, or
proof of reliance, by the Cash Flow Collateral Representative or any Cash Flow
Collateral Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Cash Flow Collateral Obligations.

(b) None of the ABL Agent, any ABL Lender, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable to the
Cash Flow Collateral Representative or any Cash Flow Collateral Secured Party
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Cash Flow Collateral Document to which any Cash Flow
Collateral Secured Party is a party or beneficiary (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the ABL Agent
or any ABL Secured Party otherwise should exercise any of its contractual rights
or remedies under any ABL Documents (subject to the express terms and conditions
hereof), neither the ABL Agent nor any ABL Secured Party shall have any
liability whatsoever to the Cash Flow Collateral Representative or any Cash Flow
Collateral Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement). The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Cash Flow Collateral
Representative or any Cash Flow Collateral Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement. The Cash Flow
Collateral Representative, on behalf of itself and the Cash Flow Collateral
Secured Parties, agrees that neither the ABL Agent nor any ABL Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

45



--------------------------------------------------------------------------------

(c) None of the Cash Flow Collateral Representative, any Cash Flow Collateral
Secured Parties, or any of their respective Affiliates, directors, officers,
employees, or agents shall be liable to the ABL Agent or any ABL Secured Party
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Cash Flow Collateral
Representative or any Cash Flow Collateral Secured Party honors (or fails to
honor) a request by any Borrower for an extension of credit pursuant to any Cash
Flow Collateral Document, whether the Cash Flow Collateral Representative or any
Cash Flow Collateral Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any ABL Credit Agreement or any other ABL Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the Cash Flow
Collateral Representative or any Cash Flow Collateral Secured Party otherwise
should exercise any of its contractual rights or remedies under its respective
Cash Flow Collateral Documents (subject to the express terms and conditions
hereof), neither the Cash Flow Collateral Representative nor any Cash Flow
Collateral Secured Party shall have any liability whatsoever to the ABL Agent or
any ABL Secured Party as a result of such action, omission, or exercise (so long
as any such exercise does not breach the express terms and provisions of this
Agreement). The Cash Flow Collateral Representative and the Cash Flow Collateral
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the Cash Flow Collateral Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the ABL
Agent or any ABL Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement. The ABL Agent, on behalf of itself and
the ABL Secured Parties agrees that neither the Cash Flow Collateral
Representative nor any Cash Flow Collateral Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the Cash Flow Collateral Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

SECTION 5.2 No Warranties or Liability.

The ABL Agent and the Cash Flow Collateral Representative each acknowledge and
agree that neither has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any other ABL Document or any other Cash Flow Collateral Document. Except as
otherwise provided in this Agreement, the ABL Agent and the Cash Flow Collateral
Representative will be entitled to manage and supervise their respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

46



--------------------------------------------------------------------------------

SECTION 5.3 Information Concerning Financial Condition of the Credit Parties.

Neither the ABL Agent nor the Cash Flow Collateral Representative has any
responsibility for keeping any other party hereto informed of the financial
condition of the Credit Parties or of other circumstances bearing upon the risk
of nonpayment of the ABL Obligations or the Cash Flow Collateral Obligations.
The ABL Agent and the Cash Flow Collateral Representative hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the ABL Agent
or the Cash Flow Collateral Representative, in its sole discretion, undertakes
at any time or from time to time to provide any information to any other party
to this Agreement, it shall be under no obligation (A) to provide any such
information to such other party or any other party on any subsequent occasion,
(B) to undertake any investigation not a part of its regular business routine,
or (C) to disclose any other information.

SECTION 5.4 Capacities.

Each of the Cash Flow Collateral Representative and ABL Agent is entering into
this Agreement not in its individual capacity but solely in its capacity as Cash
Flow Collateral Representative and/or Collateral Agent under the Indenture and
the other Cash Flow Collateral Documents or the ABL Agent under the ABL
Documents, respectively.

ARTICLE 6. [RESERVED]

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) The ABL Obligations and the Cash Flow Collateral Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any ABL Document or
any Cash Flow Collateral Document) of the ABL Agent or the ABL Secured Parties,
or the Cash Flow Collateral Representative or the Cash Flow Collateral Secured
Parties, as the case may be, all without affecting the Lien Priorities provided
for in this Agreement or the other provisions of this Agreement; provided,
however, that, if the indebtedness refunding, replacing or refinancing any such
ABL Obligations or Cash Flow Collateral Obligations is to constitute ABL
Obligations or Cash Flow Collateral Obligations governed by this Agreement, the
holders of such indebtedness (or an authorized agent or trustee on their behalf)
bind themselves in writing to the terms of this Agreement pursuant to a joinder
agreement substantially in the form of Exhibit B attached to the Collateral
Agency Agreement, in the case of Cash Flow Collateral Obligations, Exhibit C
attached hereto, in the case of ABL Obligations, or otherwise in form and
substance reasonably satisfactory to the ABL Agent or the Cash Flow Collateral
Representative, as the case may be (or, if there is no continuing agent other
than the Cash Flow Collateral Representative, as designated by the Company), and
any such refunding, replacement or refinancing transaction shall be in
accordance with any applicable provisions of the ABL Documents and any Cash Flow
Collateral Documents.

(b) Any amendment, waiver or other modification of this Agreement will require
the written consent of the ABL Agent, the Cash Flow Collateral Representative
and, to the extent of their respective rights and obligations under this
Agreement, the Borrowers and the other Credit Parties.

 

47



--------------------------------------------------------------------------------

SECTION 7.2 Representations.

The Cash Flow Collateral Representative represents and warrants to the ABL Agent
that it has the requisite power and authority under the Cash Flow Collateral
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Cash Flow Collateral Secured Parties. The
ABL Agent represents and warrants to the Cash Flow Collateral Representative
that it has the requisite power and authority under the ABL Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and the ABL Secured Parties.

SECTION 7.3 Further Assurances.

The Cash Flow Collateral Representative and the ABL Agent will, at their own
expense and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Cash Flow Collateral Representative or the
ABL Agent may reasonably request, in order to protect any right or interest
granted or purported to be granted hereby or to enable such Cash Flow Collateral
Representative or ABL Agent, as applicable, to exercise and enforce its rights
and remedies hereunder; provided, however, that neither the Cash Flow Collateral
Representative nor the ABL Agent, as applicable, shall be required to pay over
any payment or distribution, execute any instruments or documents, or take any
other action referred to in this Section 7.3, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such Cash Flow Collateral Representative or ABL Agent, as applicable, may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.3. It is understood and agreed that nothing in this Section 7.3
shall supersede the obligation of the Company pursuant to any provision in any
Cash Flow Collateral Document or ABL Document relating to the reimbursement of
expenses of the Cash Flow Collateral Representative or ABL Agent, as applicable,
to the extent applicable.

SECTION 7.4 Subrogation.

(a) The Cash Flow Collateral Representative, for and on behalf of itself and the
Cash Flow Collateral Secured Parties, agrees that no payment by the Cash Flow
Collateral Representative or any Cash Flow Collateral Secured Party to the ABL
Agent or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle the Cash Flow Collateral Representative or any Cash Flow
Collateral Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of ABL Obligations shall have occurred. Following
the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Cash Flow Collateral
Representative or any Cash Flow Collateral Secured Party may reasonably request
to evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof.

 

48



--------------------------------------------------------------------------------

(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that no payment by the ABL Agent or any ABL Secured Party to the Cash
Flow Collateral Representative or any Cash Flow Collateral Secured Party
pursuant to the provisions of this Agreement shall entitle the ABL Agent or any
ABL Secured Party to exercise any rights of subrogation in respect thereof until
the Discharge of Cash Flow Collateral Obligations shall have occurred. Following
the Discharge of Cash Flow Collateral Obligations, the Cash Flow Collateral
Representative agrees to execute such documents, agreements, and instruments as
the ABL Agent or any ABL Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Cash Flow
Collateral Obligations resulting from payments to the Cash Flow Collateral
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Cash Flow Collateral Representative are paid by such Person upon request for
payment thereof.

SECTION 7.5 [Reserved].

SECTION 7.6 Successors and Assigns.

This Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of Cash Flow
Collateral Obligations shall have occurred, (b) be binding upon the parties
hereto and their successors and assigns, and (c) inure to the benefit of and be
enforceable by the parties hereto and their respective successors, transferees
and assigns. All obligations of the Cash Flow Collateral Representative and the
ABL Agent hereunder will inure to the sole and exclusive benefit of, and be
enforceable by, each present and future holder of Cash Flow Collateral
Obligations and ABL Obligations, respectively, each of whom will be entitled to
enforce this Agreement as a third-party beneficiary hereof, and all of their
respective successors and assigns.

SECTION 7.7 Delay and Waiver.

No failure to exercise, no course of dealing with respect to the exercise of,
and no delay in exercising, any right, power or remedy arising under this
Agreement will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

SECTION 7.8 Notices.

Any communications, including notices and instructions, between the parties
hereto or notices provided herein to be given may be given to the following
addresses (including being sent by facsimile or email) (or, as to each party, at
such other address as may be designated by such party in a written notice to all
of the other parties):

 

49



--------------------------------------------------------------------------------

If to the Cash Flow Collateral Representative:    U.S. Bank National Association
   190 S. LaSalle Street, 10th Floor    MK-IL-SLTR    Chicago, IL 60603   
Attention: Global Corporate Trust    & Escrow Services    Telephone: (312)
332-6781    Facsimile: (312) 332-8009    Email: linda.garcia@usbank.com If to
the ABL Agent:    JPMorgan Chase Bank, N.A.    ABL - Credit Risk Manager 2200
Ross Ave, 9th FL    Dallas, TX 75201    Attention: Jerome Prince    Telephone:
214-965-2514    Facsimile No: (214) 965-4731    E-mail:
jerome.d.prince@jpmorgan.com If to the Borrowers or any other Credit Party:   
c/o Gogo Inc.    111 N. Canal St.    Chicago, IL 60606    Attn: General Counsel
   Facsimile: 312-517-5566    Email: MElias@gogoair.com

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or by facsimile or email, to the relevant address set forth above
or, as to holders of Cash Flow Collateral Debt or ABL Debt, as applicable, its
address shown on the register kept by the office or agency where the relevant
Cash Flow Collateral Debt or ABL Debt, as applicable, may be presented for
registration of transfer or for exchange. Failure to mail or send a notice or
communication to a holder of Cash Flow Collateral Debt or ABL Debt, as
applicable, or any defect in it will not affect its sufficiency with respect to
other holders of Cash Flow Collateral Debt or ABL Debt, as applicable.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
Notices and communications sent by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and communications sent to an
email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement); provided that if any such notice or communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

50



--------------------------------------------------------------------------------

SECTION 7.9 Notice Following Discharge of Cash Flow Collateral Obligations and
Discharge of ABL Obligations.

Promptly following the Discharge of Cash Flow Collateral Obligations with
respect to one or more Series of Cash Flow Collateral Debt, the Cash Flow
Collateral Representative with respect to each applicable Series of Cash Flow
Collateral Debt that is so discharged will provide written notice of such
discharge to the ABL Agent, provided that the failure to provide such written
notice shall not affect the effectiveness of such Discharge of Cash Flow
Collateral Obligations.

Promptly following the Discharge of ABL Obligations with respect to ABL Debt,
the ABL Agent that is so discharged will provide written notice of such
discharge to the Cash Flow Collateral Representative, provided that the failure
to provide such written notice shall not affect the effectiveness of such
Discharge of ABL Obligations.

SECTION 7.10 Entire Agreement.

This Agreement states the complete agreement of the parties hereto relating to
the undertakings set forth herein and supersedes all oral negotiations and prior
writings in respect of such undertaking.

SECTION 7.11 Cash Flow Collateral Representative and ABL Agent; Notice of Cash
Flow Collateral Representative or ABL Agent Change.

The Cash Flow Collateral Representative shall act for the Cash Flow Collateral
Secured Parties as provided in this Agreement, and shall be entitled to so act
at the direction of the Act of Required Cash Flow Collateral Secured Parties.
Until the ABL Agent receives written notice from the existing Cash Flow
Collateral Representative, in accordance with Section 7.8 of this Agreement, of
a change in the identity of the Cash Flow Collateral Representative, the ABL
Agent shall be entitled to act as if the existing Cash Flow Collateral
Representative is in fact the Cash Flow Collateral Representative. The ABL Agent
shall be entitled to rely upon any written notice of a change in the identity of
the Cash Flow Collateral Representative which facially appears to be from the
then existing Cash Flow Collateral Representative and is delivered in accordance
with Section 7.8 and the ABL Agent shall not be required to inquire into the
veracity or genuineness of such notice. The existing Cash Flow Collateral
Representative from time to time agrees to give prompt written notice to the ABL
Agent of any change in the identity of the Cash Flow Collateral Representative.
The ABL Agent shall act for the ABL Secured Parties as provided in this
Agreement, and shall be entitled to so act at the direction of the requisite ABL
Secured Parties from time to time. Until the Cash Flow Collateral Representative
receives written notice from the existing ABL Agent, in accordance with
Section 7.8 of this Agreement, of a change in the identity of the ABL Agent, the
Cash Flow Collateral Representative shall be entitled to act as if the existing
ABL Agent is in fact the ABL Agent. The Cash Flow Collateral Representative
shall be entitled to rely upon any written notice of a change in the identity of
the

 

51



--------------------------------------------------------------------------------

ABL Agent which facially appears to be from the then existing ABL Agent and is
delivered in accordance with Section 7.8 and the Cash Flow Collateral
Representative shall not be required to inquire into the veracity or genuineness
of such notice. The existing ABL Agent from time to time agrees to give prompt
written notice to the Cash Flow Collateral Representative of any change in the
identity of the ABL Agent.

SECTION 7.12 Provisions Solely to Define Relative Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the ABL Secured Parties and the Cash Flow
Collateral Secured Parties, respectively. Nothing in this Agreement is intended
to or shall impair the rights of the Company or any other Credit Party, or the
obligations of the Company or any other Credit Party to pay any of the ABL
Obligations or the Cash Flow Collateral Obligations as and when the same shall
become due and payable in accordance with their terms.

SECTION 7.13 Intercreditor Agreement; Conflicts.

This Agreement is the “Senior Secured Notes Intercreditor Agreement” referred to
in the ABL Credit Agreement, and the “Crossing Lien Intercreditor Agreement”
referred to in the Original Cash Flow Collateral Agreement and the other Cash
Flow Collateral Debt Documents. Nothing in this Agreement shall be deemed to
subordinate the right of any ABL Secured Party to receive payment to the right
of any Cash Flow Collateral Secured Party to receive payment or of any Cash Flow
Collateral Secured Party to receive payment to the right of any ABL Secured
Party to receive payment (whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the parties hereto that this
Agreement shall effectuate a subordination of Liens as between the ABL Secured
Parties, on the one hand, and the Cash Flow Collateral Secured Parties, on the
other hand, but not a subordination of Indebtedness.

Except as provided in the next sentence, if there is any conflict between this
Agreement and the ABL Documents or Cash Flow Collateral Documents (including the
Collateral Agency Agreement), this Agreement will control. In matters solely
relating to or as between the Cash Flow Collateral Secured Parties, if there is
any conflict between the Collateral Agency Agreement and this Agreement, the
terms of the Collateral Agency Agreement will control. In matters solely
relating to or as between the ABL Secured Parties, if there is any conflict
between the ABL Credit Agreement and this Agreement, the terms of the ABL Credit
Agreement will control.

SECTION 7.14 Actions Upon Breach; Specific Performance.

If any Cash Flow Collateral Secured Party, in contravention of the terms of this
Agreement, in any way takes, attempts to or threatens to take any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fails to take any action required by
this Agreement, this Agreement shall create an irrebuttable presumption and
admission by such Cash Flow Collateral Secured Party that relief against such
Cash Flow Collateral Secured Party by injunction, specific performance and/or
other appropriate equitable relief is necessary to prevent irreparable harm to
the ABL

 

52



--------------------------------------------------------------------------------

Secured Parties, it being understood and agreed by the Cash Flow Collateral
Representative, on behalf of each Cash Flow Collateral Secured Party, that
(i) the ABL Secured Parties’ damages from actions of any Cash Flow Collateral
Secured Party may at that time be difficult to ascertain and may be irreparable
and (ii) each Cash Flow Collateral Secured Party waives any defense that the
Credit Parties and/or the ABL Secured Parties cannot demonstrate damage and/or
be made whole by the awarding of damages. If any ABL Secured Party, in
contravention of the terms of this Agreement, in any way takes, attempts to or
threatens to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fails to take any action required by this Agreement, this Agreement shall
create an irrebuttable presumption and admission by such ABL Secured Party that
relief against such ABL Secured Party by injunction, specific performance and/or
other appropriate equitable relief is necessary to prevent irreparable harm to
the Cash Flow Collateral Secured Parties, it being understood and agreed by the
ABL Agent, on behalf of each ABL Secured Party, that (i) the Cash Flow
Collateral Secured Parties’ damages from actions of any ABL Secured Party may at
that time be difficult to ascertain and may be irreparable and (ii) each ABL
Secured Party waives any defense that the Credit Parties and/or the Cash Flow
Collateral Secured Parties cannot demonstrate damage and/or be made whole by the
awarding of damages. Each of the Cash Flow Collateral Representative and/or ABL
Agent may demand specific performance of this Agreement. The Cash Flow
Collateral Representative, on behalf of itself and each Cash Flow Collateral
Secured Party, hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the ABL Agent or any
ABL Secured Party. The ABL Agent, on behalf of itself and each ABL Secured
Party, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the Cash Flow
Collateral Representative or any Cash Flow Collateral Secured Party.

SECTION 7.15 Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 7.16 Section Headings.

The section headings and Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

SECTION 7.17 [Reserved].

SECTION 7.18 Governing Law.

 

53



--------------------------------------------------------------------------------

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 7.19 Consent to Jurisdiction.

All judicial proceedings brought against any party hereto arising out of or
relating to this Agreement shall be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, each party hereto irrevocably:

(1) accepts generally and unconditionally the exclusive jurisdiction and venue
of such courts;

(2) waives any defense of forum non conveniens;

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.8; and

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect.

SECTION 7.20 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF
DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH
PARTY HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

54



--------------------------------------------------------------------------------

SECTION 7.21 Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g. “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 7.22 Continuing Nature of this Agreement.

This Agreement, including the subordination provisions hereof, will be
reinstated if at any time any payment or distribution in respect of any of the
ABL Obligations is rescinded or must otherwise be returned in an Insolvency or
Liquidation Proceeding or otherwise by any ABL Secured Party or the ABL Agent or
any representative of any such party (whether by demand, settlement, litigation
or otherwise). In the event that all or any part of a payment or distribution
made with respect to the ABL Obligations is recovered from any ABL Secured Party
or the ABL Agent in an Insolvency or Liquidation Proceeding or otherwise, such
payment or distribution received by any Cash Flow Collateral Secured Party or
the Cash Flow Collateral Representative with respect to the Cash Flow Collateral
Obligations from the proceeds of any Collateral at any time after the date of
the payment or distribution that is so recovered, whether pursuant to a right of
subrogation or otherwise, the Cash Flow Collateral Representative or such Cash
Flow Collateral Secured Party, as the case may be, will forthwith deliver the
same to the ABL Agent, for the account of the ABL Secured Parties to be applied
in accordance with Section 3.4. Until so delivered, such proceeds will be held
by the Cash Flow Collateral Representative or such Cash Flow Collateral Secured
Party, as the case may be, for the benefit of the ABL Secured Parties.

This Agreement, including the subordination provisions hereof, will be
reinstated if at any time any payment or distribution in respect of any of the
Cash Flow Collateral Obligations is rescinded or must otherwise be returned in
an Insolvency or Liquidation Proceeding or otherwise by any Cash Flow Collateral
Secured Party or the Cash Flow Collateral Representative or any representative
of any such party (whether by demand, settlement, litigation or otherwise). In
the event that all or any part of a payment or distribution made with respect to
the Cash Flow Collateral Obligations is recovered from any Cash Flow Collateral
Secured Party or the Cash Flow Collateral Representative in an Insolvency or
Liquidation Proceeding or otherwise, such payment or distribution received by
any ABL Secured Party or the ABL Agent with respect to the ABL Obligations from
the proceeds of any Collateral at any time after the date of the payment or
distribution that is so recovered, whether pursuant to a right of subrogation or
otherwise, the ABL Agent or such ABL Secured Party, as the case may be, will
forthwith deliver the same to the Cash Flow Collateral Representative, for the
account of the Cash Flow Collateral Secured Parties to be applied in accordance
with Section 3.4. Until so delivered, such proceeds will be held by the ABL
Agent or such ABL Secured Party, as the case may be, for the benefit of the Cash
Flow Collateral Secured Parties.

 

55



--------------------------------------------------------------------------------

SECTION 7.23 Insolvency.

This Agreement will be applicable both before and after the commencement of any
Insolvency or Liquidation Proceeding by or against any Credit Party. The
relative rights, as provided for in this Agreement, will continue after the
commencement of any such Insolvency or Liquidation Proceeding on the same basis
as prior to the date of the commencement of any such case, as provided in this
Agreement.

SECTION 7.24 Additional Credit Parties.

Each Subsidiary of Parent that is required to execute and deliver a supplemental
acknowledgment to this Agreement pursuant to the terms of any ABL Document or
any Cash Flow Collateral Document shall become an ABL Grantor and/or a Cash Flow
Collateral Grantor, as applicable, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an acknowledgment substantially
similar to the acknowledgment executed and delivered by the Credit Parties as of
the date hereof.

[Remainder of page intentionally left blank]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Crossing Lien
Intercreditor Agreement to be executed by their respective officers or
representatives as of the day and year first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as
Cash Flow Collateral Representative

By:   /s/ Linda Garcia

        

Name:  Linda E. Garcia

 

Title:   Vice President

 

JPMORGAN CHASE BANK, N.A., as ABL Agent By:   /s/ Daglas Panchal  

Name:  Daglas Panchal

 

Title:   Authorized Officer

Signature Page to

Gogo Crossing Liens Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Secured Parties, the Cash Flow Collateral
Representative and the Cash Flow Collateral Secured Parties and will not do any
act or perform any obligation which is not in accordance with the agreements set
forth in this Agreement.

ABL GRANTORS, CASH FLOW COLLATERAL GRANTORS AND CREDIT PARTIES:    

 

GOGO INC. By:   /s/ Barry Rowan  

Name:  Barry Rowan

 

Title:   Chief Financial Officer

 

GOGO INTERMEDIATE HOLDINGS LLC

By:   /s/ Barry Rowan

        

Name:  Barry Rowan

 

Title:   Chief Financial Officer

 

GOGO FINANCE CO. INC. By:   /s/ Barry Rowan  

Name:  Barry Rowan

 

Title:   Chief Financial Officer

 

GOGO BUSINESS AVIATION LLC By:   /s/ Barry Rowan  

Name:  Barry Rowan

 

Title:   Chief Financial Officer

Signature Page to

Gogo Crossing Liens Intercreditor Agreement



--------------------------------------------------------------------------------

GOGO LLC By:   /s/ Barry Rowan  

Name:  Barry Rowan

 

Title:   Chief Financial Officer

 

AC BIDCO LLC By:   /s/ Barry Rowan  

Name:  Barry Rowan

 

Title:   Chief Financial Officer

 

GOGO INTERNATIONAL HOLDINGS LLC

By:   /s/ Barry Rowan

        

Name:  Barry Rowan

 

Title:   Chief Financial Officer

 

GOGO CONNECTIVITY LTD.

By:   /s/ Barry Rowan

        

Name:  Barry Rowan

 

Title:   Chief Financial Officer

Signature Page to

Gogo Crossing Liens Intercreditor Agreement